Exhibit 10.1

IBERIABANK Corporation

Retirement Savings Plan

Amended and Restated April 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   1 1.1    Accounts    1 1.2   

Active Participant

   1 1.3    After-Tax Rollover Contribution Account    1 1.4    Affiliate or
Affiliated Company    1 1.5    Beneficiary    1 1.6    Board of Directors    1
1.7    Catch-up Contribution Account    1 1.8    Change of Control    2 1.9   
Code    2 1.10    Committee    2 1.11    Company    2 1.12    Compensation    2
1.13    Disability    3 1.14    Dividend    3 1.15    Dividend Account    3 1.16
   Eligible Employee    3 1.17    Employee    4 1.18    Employer    4 1.19   
Employer Contribution    4 1.20    Employer Contribution Account    4 1.21   
Employer Discretionary Contribution    4 1.22    Employer Securities    4 1.23
   Entry Date    4 1.24    ERISA    4 1.25    ESOP    5 1.26    Highly
Compensated Employee    5 1.27    Hour of Service    5 1.28    Legacy ESOP    6
1.29    Legacy ESOP Account    6 1.30    Matching Contribution    6 1.31   
Matching Contribution Account    6 1.32    Non-Highly Compensated Employee    6
1.33    Non-Participating Employer    6 1.34    Normal Retirement Age    6 1.35
   Normal Retirement Date    7 1.36    One Year Break in Service or Break in
Service    7 1.37    Parental Absence    7 1.38    Participant    7 1.39   
Participating Employer    7 1.40    Plan    7 1.41    Plan Administrator    7
1.42    Plan Year    7 1.43    Pre-Tax Contribution or Pre-Tax Contribution    7
1.44    Pre-Tax Contribution Account    7 1.45    Pre-Tax Contribution Agreement
   7 1.46    Required Beginning Date    7 1.47    Rollover Contribution Account
   8

 

i



--------------------------------------------------------------------------------

1.48

  

Trust or Trust Agreement

   8

1.49

  

Spouse

   8

1.50

  

Temporary Employee

   8

1.51

  

Trustee

   8

1.52

  

Valuation Date

   8

1.53

  

Year of Service

   8

ARTICLE II PARTICIPATION

   9

2.1

  

401(k) Participant.

   9

2.2

  

Eligible Participant.

   9

2.3

  

Termination of Participation.

   9

2.4

  

Participation Following Reemployment.

   9

2.5

  

Rights of Returning Veteran

   9

2.6

  

Omission of Eligible Employee

   11

2.7

  

Inclusion of Ineligible Employee

   12

ARTICLE III EMPLOYEE CONTRIBUTIONS

   13

3.1

  

Pre-Tax Contributions.

   13

3.2

  

Delivery of Pre-Tax Contribution Contributions

   13

3.3

  

Changes in and Discontinuance of Pre-Tax Contributions

   13

3.4

  

Dollar Limitation

   13

3.5

  

Return of Excess Deferral Amounts

   13

3.6

  

Rollover Contributions

   14

3.7

  

Catch-up Contributions

   14

ARTICLE IV EMPLOYER CONTRIBUTIONS

   15

4.1

  

Matching Contributions

   15

4.2

  

Employer Discretionary Contributions

   15

4.3

  

Top-Heavy Contributions

   15

4.4

  

Delivery of Contributions

   15

4.5

  

Adjustments if Pre-Tax Contribution Contributions Adjusted

   15

ARTICLE V VESTING

   16

5.1

  

Vesting Schedule

   16

5.2

  

Forfeitures.

   16

5.3

  

Reemployment Before Break in Service

   17

5.4

  

Reemployment After Break in Service

   17

ARTICLE VI ALLOCATIONS

   18

6.1

  

Allocation of Contributions

   18

6.2

  

Definitions

   18

6.3

  

Annual Additions

   19

6.4

  

Limitation for Other Defined Contribution Plans

   19

ARTICLE VII INVESTMENTS

   21

7.1

  

Trust Fund

   21

7.2

  

Separate Accounts

   21

7.3

  

Valuation

   21

7.4

  

Available Investments.

   21

 

ii



--------------------------------------------------------------------------------

7.5

  

Employer Securities Fund

   21

7.6

  

Investment of Contributions.

   22

7.7

  

Transfer of Amounts Among Investments

   22

7.8

  

Liability for Investment Decisions

   23

7.9

  

Accounting Procedures

   23

ARTICLE VIII EMPLOYER SECURITIES FUND

   24

8.1

  

Status of Employer Securities Fund.

   24

8.2

  

Maintenance of Employer Securities Fund.

   24

8.3

  

Dividends

   24

8.4

  

Pass-Through of Voting Rights

   25

8.5

  

Tender Offers

   25

8.6

  

Manner of Distribution

   26

8.7

  

ESOP Trustee

   26

8.8

  

Right of First Refusal

   26

8.9

  

Put

   26

8.10

  

Certain Transactions Involving Company Stock.

   27

ARTICLE IX PAYMENT OF BENEFITS

   29

9.1

  

Benefits Upon Termination of Employment

   29

9.2

  

Distribution Upon Severance From Employment

   29

9.3

  

Form of Distribution.

   29

9.4

  

Form of Benefit

   29

9.5

  

When Benefits are Paid or Commence

   29

9.6

  

Direct Rollover Rules

   30

9.7

  

Notice

   32

9.8

  

Nonalienation of Benefits

   32

9.9

  

Qualified Domestic Relations Order

   32

9.10

  

Minimum Distribution Requirements.

   34

ARTICLE X IN-SERVICE DISTRIBUTION AND LOANS

   40

10.1

  

In-Service Distributions

   40

10.2

  

Financial Hardship

   40

10.3

  

Loans to Participants

   41

ARTICLE XI ADMINISTRATION

   43

11.1

  

Board of Directors

   43

11.2

  

Administrative Committee

   43

11.3

  

Committee’s Duties and Responsibilities

   43

11.4

  

Committee’s Powers

   44

11.5

  

Chairman of the Committee

   45

11.6

  

Claims Review Procedure

   45

11.7

  

Information from Participants, Beneficiaries and Alternate Payees

   46

11.8

  

Actions

   46

11.9

  

Bond

   47

11.10

  

Indemnification

   47

ARTICLE XII AMENDMENT AND TERMINATION

   48

12.1

  

Right to Amend or Suspend Contributions

   48

12.2

  

Restriction on Amendment

   48

 

iii



--------------------------------------------------------------------------------

12.3

  

Merger

   48

12.4

  

Termination

   48

ARTICLE XIII STAND-BY TOP-HEAVY PROVISIONS

   50

13.1

  

Top Heavy Plan

   50

13.2

  

Definitions

   50

13.3

  

Vesting

   51

13.4

  

Minimum Contribution

   52

13.5

  

Limitations on Contributions

   53

13.6

  

Other Plans

   53

ARTICLE XIV GENERAL PROVISIONS

   54

14.1

  

Plan Voluntary

   54

14.2

  

Payments to Minors and Incompetents

   54

14.3

  

Missing Payee

   54

14.4

  

Required Information.

   54

14.5

  

Communications to Committee

   54

14.6

  

Communications from Employer or Committee

   54

14.7

  

Action

   55

14.8

  

Liability for Benefits

   55

14.9

  

Named Fiduciary

   55

14.10

  

Gender

   55

14.11

  

Captions

   55

14.12

  

Applicable Law

   55

14.13

  

Reversion of Employer Contributions

   55

14.14

  

Expenses

   56

 

iv



--------------------------------------------------------------------------------

PREAMBLE

This plan holds the assets of the IBERIABANK Corporation Employee Stock
Ownership Plan (“Legacy ESOP”), which merged into the IBERIABANK Corporation
Profit Sharing Plan and Trust (“Profit Sharing Plan”). The merged plan is hereby
renamed the IBERIABANK Corporation Retirement Savings Plan. The history of the
Plan is as follows:

The Profit Sharing Plan was originally established effective January 1, 1982,
and has been amended and restated numerous times since then (most recently
restated effective January 1, 2003). The Profit Sharing Plan was amended
effective June 30, 2005 to create an employee stock ownership plan within the
Profit Sharing Plan, represented by the assets held in the form of Employer
Securities.

The Legacy ESOP was originally established effective January 1, 1995, to enable
eligible employees to acquire a proprietary interest in capital stock of the
Employer, while allowing the use of exempt loans to the Legacy ESOP pursuant to
Labor Regulation §2550.408b-3 and Treasury Regulation §54.4975-7(b). The exempt
loan was repaid in full as of March 31, 2005.

The Legacy ESOP merged into the Profit Sharing Plan effective April 1, 2005, to
create the IBERIABANK Corporation Retirement Savings Plan (“Plan”). The Plan no
longer allows exempt loans, but remains an ESOP (represented by assets in the
Legacy ESOP Accounts and other assets of the Plan held in the Employer
Securities Fund).

To the extent not inconsistent with the terms of this Plan document, the Trust
document for the Plan shall be the trust provisions in the Merrill Lynch
Special/Flexible Prototype Defined Contribution Plan and Trust, until such time
as the individual Trustees named by the Company are replaced by an institutional
directed trustee.

The purpose of this Plan is to encourage Employees to save and systematically
invest a portion of their current compensation in order that they may have an
additional source of income upon their retirement, to provide them with an
opportunity to become stockholders of the Company, and to provide an opportunity
to receive current income in the form of dividends on Employer Securities (which
dividends may also be reinvested to purchase additional Employer Securities).
The benefits provided by the Plan are paid from the Trust Fund established by
the Employer and are in addition to the benefits Employees are entitled to
receive under the United States Social Security Administration. The Plan and the
Trust forming a part hereof are maintained for the exclusive benefit of the
Participants and their Beneficiaries.

The Plan is hereby restated effective April 1, 2005 (except as otherwise stated)
to implement provisions relative to the Merger, to incorporate prior amendments
relating to the addition of employee stock ownership plan features, and to make
other changes and clarifications.



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

All capitalized terms used in this Plan shall have the meaning set forth in this
Article I, unless a different meaning is plainly required by the context:

1.1 Accounts means each of a Participant’s Pre-Tax Contribution Account,
After-Tax Contribution Account, Catch-up Contribution Account, Employer
Contribution Account, Dividend Account, Legacy ESOP Account, Pre-Tax Rollover
Contribution Account, and After-Tax Rollover Account (including sub accounts
established from time to time under each such Account) established and
maintained to record the interest of a Participant in the Trust Fund.

1.2 Active Participant means an Eligible Participant who performs 1,000 Hours of
Service during a Plan Year and is employed by a Participating Employer on the
last day of the Plan Year. A Participant on leave pursuant to the Family and
Medical Leave Act of 1993 shall be deemed to be employed on the last day of the
Plan Year. An Eligible Participant who terminates employment after his Normal
Retirement Date, Disability or death shall be deemed to be an Active
Participant.

1.3 After-Tax Rollover Contribution Account means the Account maintained for a
Participant to record his after-tax rollover contribution made pursuant to
Section 3.6.

1.4 Affiliate or Affiliated Company means the Company and all other entities
required to be aggregated with the Company under Sections 414(b), (c), (m) or
(o) of the Code.

1.5 Beneficiary means the person or persons designated by a Participant to
receive the amount, if any, payable under the Plan in the event of a
Participant’s death. Each Beneficiary designation shall be in the form
prescribed by the Committee.

If the Participant is married and designates someone other than his legal
spouse, his Beneficiary designation must include the written consent of his
spouse at the time the designation is made. Such written consent must approve
the Beneficiary designated and acknowledge the effect of such designation and
must be notarized by a notary public. Such written consent shall not be required
if it is established to the satisfaction of the Committee that: (i) the
Participant has no spouse; (ii) the spouse’s consent cannot be obtained because
the spouse cannot be located, or (iii) such other circumstances exist as may be
prescribed in regulations issued pursuant to Code Section 417.

If no valid Beneficiary designation is in effect at the time of the
Participant’s death, then, to the extent that any benefits are payable under the
Plan after such death, Beneficiary shall mean the Participant’s legal spouse, if
he is married at the time of his death, otherwise Beneficiary shall mean the
Participant’s estate.

1.6 Board of Directors means the Board of Directors of the Company.

1.7 Catch-up Contribution Account means the Account maintained for a Participant
to record the Catch-up Contributions under Section 3.7 contributed by the
Employer on such Participant’s behalf.

 

1



--------------------------------------------------------------------------------

1.8 Change of Control means a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended, or any
successor thereto, whether or not the Employer is registered under the Exchange
Act, other than a conversion of the Employer’s mutual holding company to the
stock form of organization.

1.9 Code means the Internal Revenue Code of 1986, as amended.

1.10 Committee means the Plan Administration and Investment Committee designated
by the Company to administer the Plan in accordance with Article XI or a person
or entity designated by the Committee.

1.11 Company means IBERIABANK Corporation and any successor company that may
continue the Plan.

1.12 Compensation The term “Compensation,” as modified below, has the following
meaning for each respective purpose under the Plan:

 

  (a) Plan Compensation. For purposes of determining contributions to the Plan,
Plan Compensation means wages within the meaning of Code Section 3401(a) for the
purposes of income tax withholding at the source but determined without regard
to any rules that limit the remuneration included in wages based on the nature
or location of the employment or the services performed (such as the exception
for agricultural labor in Code Section 3401(a)(2)). For purposes of determining
the amount of Pre-Tax and Matching Contributions, Plan Compensation includes any
amount an Employee contributes to a qualified plan under Code Section 401(k),
including Catch-Up Contributions, or Code Section 125, and shall include all
compensation during the Plan Year in which the Participant enters the Plan
(although Participant cannot make Pre-Tax Contributions of greater than 100% of
Plan Compensation earned after the Participant’s Entry Date). Effective
January 1, 2003, Plan Compensation shall include elective amounts that are not
includible in the gross income of the Employee by reason of Code
Section 132(f)(4) (qualified transportation fringe benefits). Plan Compensation
does not include severance payments, distributions from a nonqualified plan, or
compensation from the exercise of stock options or restricted stock.

 

  (b) Limitation Compensation. For the purpose of applying the limitations of
Section 415 of the Code, Limitation Compensation means wages within the meaning
of Code Section 3401(a) for the purposes of income tax withholding at the source
but determined without regard to any rules that limit the remuneration included
in wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in Code
Section 3401(a)(2)). An Employee’s Limitation Compensation includes any amount
an Employee contributes to a qualified plan under Section 401(k), including
Catch-up Contributions, or Code Section 125, and shall include all compensation
during the Plan Year

 

2



--------------------------------------------------------------------------------

       in which the Participant enters the Plan. Effective January 1, 2003,
Limitation Compensation shall include elective amounts that are not includible
in the gross income of the Employee by reason of Code Section 132(f)(4).

The amount of a Participant’s annual Compensation that can be taken into account
under the Plan shall not exceed the annual compensation limit under Code
Section 401(a)(17), as adjusted for cost-of-living increases in accordance with
Code Section 401(a)(17)(B) ($210,000 in 2005).

1.13 Disability means a condition that qualifies the Participant for
commencement of either (i) benefits for permanent and total disability under
Federal Old Age and Survivor Insurance, or (ii) benefits under the Participating
Employer’s long term disability plan.

1.14 Dividend means a cash distribution paid by the Employer with respect to
Employer Securities that is characterized as a dividend under applicable state
law.

1.15 Dividend Account means the Account maintained for a Participant to record
Dividends paid with respect to assets held in his Account pursuant to
Section 8.3.

1.16 Eligible Employee means any Employee of a Participating Employer who has
attained age eighteen (18), provided, however, that an Eligible Employee shall
not include:

 

  (a) Employees covered by a collective bargaining agreement. No Employee whose
terms and conditions of employment are determined by a collective bargaining
agreement between employee representatives and an Employer shall be an Eligible
Employee unless such collective bargaining agreement provides to the contrary,
in which case such Employee shall be eligible or shall qualify for participation
upon compliance with such provisions for eligibility or participation as such
agreement shall provide; except that no Employee who has selected, or in the
future selects, a union shall become ineligible during the period between his
selection of the union and the execution of the first collective bargaining
agreement which covers him.

 

  (b) Employees of Certain Related Entities. No Employee of an Affiliate that is
not a Participating Employer shall be an Eligible Employee.

 

  (c) Employees Not on the Payroll. No Employee who is not on the payroll of a
Participating Employer shall be an Eligible Employee.

 

  (d) Leased Employees. No Employee who is a Leased Employee within the meaning
of Section 414(n)(2) of the Code shall be an Eligible Employee. For purposes of
this paragraph, the term “Leased Employee” means any person (other than an
employee of the recipient) who, pursuant to an agreement between the recipient
and any other person (“leasing organization”), has performed services for the
recipient (or for the recipient and any related persons determined in accordance
with Section 414(n)(6) of the Code) on a substantially full time basis for a
period of at

 

3



--------------------------------------------------------------------------------

       least one year and such services are performed under primary direction or
control by the recipient. Notwithstanding the foregoing, a Leased Employee shall
include a person treated as such, notwithstanding the fact that such person is
later determined to be a common-law employee of the Employer.

 

  (e) Consultants or Independent Contractors. No Employee who is employed as
such pursuant to an agreement with the Employer that designates such Employee as
a consultant or independent contractor shall be an Eligible Employee,
notwithstanding the fact that such person is later determined to be a common-law
employee of the Employer.

 

  (f) Nonresident Aliens. Nonresident aliens (within the meaning of
Section 7701(b)(1)(B) of the Code) who receive no earned income (within the
meaning of Section 911(d)(2) of the Code) from the Employer that constitutes
income from sources within the United States (within the meaning of
Section 861(a)(3) of the Code) shall not be Eligible Employees.

All determinations shall be made in the sole discretion of the Participating
Employer in a uniform non-discriminatory manner.

1.17 Employee means any person who is receiving remuneration for personal
services rendered as a common law employee.

1.18 Employer means a Participating Employer or a Non-Participating Employer.
Appendix A lists each Participating Employer.

1.19 Employer Contribution means any (a) Matching Contributions, (b) Employer
Discretionary Contributions, (c) contributions required on account of the Plan
being deemed to be Top-Heavy, and (d) contributions made to the Legacy ESOP that
have been transferred to the Plan.

1.20 Employer Contribution Account means the Account established for a
Participant that is funded by Employer Contributions under Article IV of the
Plan.

1.21 Employer Discretionary Contribution means a contribution by an Employer to
the Trust Fund in accordance with Section 4.2.

1.22 Employer Securities means common stock issued by the Company that is
readily tradable on an established securities market.

1.23 Entry Date means the first business day after the date the Employee meets
the eligibility requirements of Article II, and each business day thereafter.

1.24 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

 

4



--------------------------------------------------------------------------------

1.25 ESOP means the Employee Stock Ownership Plan portion of the Plan, which is
intended to meet the requirements of Code Section 4975(e)(7) and Treas. Reg.
Section 54.4975-11, and which shall consist of the Employer Securities Fund (as
defined in Section 8.1 of the Plan).

1.26 Highly Compensated Employee as determined for any Plan Year after the Plan
Year ending December 31, 1996, means any Employee who (a) was a 5% owner (as
defined at Section 416(i)(1)(B)(i) of the Code) at any time during the current
year or the previous year or (b) received Compensation in excess of $80,000 (as
adjusted after 1997 under Code Section 414(q)(1)) in the preceding Plan Year
(Employees earning $90,000 in 2004 will be considered Highly Compensated
Employees in 2005; Employees earning $95,000 in 2005 will be considered Highly
Compensated Employees in 2006).

1.27 Hour of Service means:

 

  (a) Each hour for which an Employee is directly or indirectly paid or entitled
to payment by an Employer for the performance of duties;

 

  (b) Each hour for which an Employee is directly or indirectly paid or entitled
to payment by an Employer (including payments made or due from a trust fund or
insurer to which the Employer contributes or pays premiums) on account of a
period of time during which no duties are performed (irrespective of whether the
employment relationship has terminated) due to vacation, holiday, illness,
incapacity (including disability), layoff, jury duty, military duty, or leave of
absence, provided that:

 

  (i) no more than 501 Hours of Service shall be credited under this paragraph
(b) to an Employee on account of any single continuous period during which the
Employee performs no duties; and

 

  (ii) Hours of Service shall not be credited under this paragraph (b) to an
Employee for a payment which solely reimburses the Employee for
medically-related expenses incurred by the Employee or which is made or due
under a plan maintained solely for the purpose of complying with applicable
worker’s compensation, unemployment compensation or disability insurance laws;

 

  (c) Each hour not already included under this Section above for which back
pay, irrespective of mitigation of damages, is either awarded or agreed to by
such Employer, provided that crediting of Hours of Service under this Section
with respect to periods described in this Section above shall be subject to the
limitation therein set forth; and

 

  (d) If an Employee is absent from his or her employment with the Employer for
any period on account of (i) Parental Absence, or (ii) any period of leave
recognized under the Family and Medical Leave Act of 1993, such Employee shall
be credited with sufficient Hours of Service (not in excess of 501 in any Plan
Year) so that a Break in Service does not occur in either the Employment Year in
which such absence begins (if credit is required

 

5



--------------------------------------------------------------------------------

       to preclude a Break in Service in such year) or in the immediately
following Employment Year (if no credit was awarded in the preceding year). For
purposes of computing Hours of Service credited under this paragraph (d), an
Employee shall be credited with (i) Hours of Service which would otherwise be
credited to such Employee without regard to the absence, or (ii) 8 Hours of
Service for each day of the absence. The Committee, in its sole discretion, may
require (i) evidence that the absence is on account of a reason enumerated in
this paragraph (d), and (ii) evidence as to the duration of the absence.

Hours of Service shall also include service with any corporation or partnership
that enters into an asset or stock transaction with a Participating Employer
(“Seller”), as to Employees who were employed with the Seller on the date of the
acquisition and who are employed by any Participating Employer within 30 days of
the acquisition, provided (a) the Seller in a stock transaction does not sponsor
a defined contribution plan with 401(k) features, or (b) the Seller in an asset
transaction does not transfer sponsorship of a defined contribution plan with
401(k) features to a Participating Employer. The Plan will be amended on a
regular basis to identify the new predecessor employers pursuant to this
provision.

Hours of Service includes service with Iberia Savings Bank, Iberia Financial
Services, LLC, Finesco, LLC, Jefferson Bank, LBA Savings Bank, IBERIABANK
Insurance Services, LLC, Alliance Bank and American Horizons Bank.

The number of Hours of Service to be credited under this Section on account of a
period during which an Employee performs no duties, and the Plan Years to which
Hours of Service shall be credited under this Section, shall be determined by
the Committee in accordance with Sections 2530.200b-2(b) and (c) of the
Regulations of the U.S. Department of Labor.

1.28 Legacy ESOP means the IBERIABANK Corporation Employee Stock Ownership Plan,
which was merged into the Plan effective April 1, 2005.

1.29 Legacy ESOP Account means the Account maintained for a Participant to
record assets held in a Participant’s Account that are attributable to the
Legacy ESOP.

1.30 Matching Contribution means a contribution by an Employer to the Trust Fund
as described in Article IV.

1.31 Matching Contribution Account means the Account established for a
Participant that is funded by Matching Contributions under Section 4.1 of the
Plan.

1.32 Non-Highly Compensated Employee means an Employee who is not a Highly
Compensated Employee.

1.33 Non-Participating Employer means an Affiliated Company that is not a
Participating Employer.

1.34 Normal Retirement Age means the Participant’s attainment of age sixty-five
(65).

 

6



--------------------------------------------------------------------------------

1.35 Normal Retirement Date means the first day of the month following the month
during which the Participant attains Normal Retirement Age.

1.36 One Year Break in Service or Break in Service means a Plan Year in which a
Participant has 500 or less Hours of Service.

1.37 Parental Absence means an Employee’s absence from work for any of the
following reasons: (i) the pregnancy of the Employee, (ii) the birth of the
Employee’s child, (iii) the adoption of a child by the Employee, or (iv) the
need to care for the Employee’s child immediately following the child’s birth or
adoption; provided, however, that the Committee, in its sole discretion, may
require evidence that any absence is on account of a reason enumerated herein
and evidence as to the duration of such absence.

1.38 Participant means (a) any Eligible Employee who satisfies the participation
requirements set forth in Article II, and (b) any former Employee on whose
behalf an Account continues to be maintained in the Plan pursuant to Article II.
An Eligible Employee remains a Participant as long as he has an Account balance,
as provided in Section 2.3.

1.39 Participating Employer means the Company and any Affiliated Companies,
listed at Appendix A of the Plan.

By participating in this Plan, the governing body of any Participating Employer
expressly recognizes and delegates to the Company and its Board of Directors the
right to exercise on the behalf of the Participating Employer all power and
authority conferred by the Plan to the Participating Employer or its board of
directors.

1.40 Plan means the IBERIABANK Corporation Retirement Savings Plan, as set forth
in this document and as amended from time to time.

1.41 Plan Administrator means the Committee.

1.42 Plan Year means the calendar year.

1.43 Pre-Tax Contribution or Pre-Tax Contribution means the amount contributed
by the Employer on behalf of a Participant in accordance with Section 3.1.

1.44 Pre-Tax Contribution Account means the Account maintained for a Participant
to record the Pre-Tax Contributions under Section 3.1, contributed by the
Employer on such Participant’s behalf.

1.45 Pre-Tax Contribution Agreement means the agreement described in Article
III.

1.46 Required Beginning Date means for anyone other than a 5% owner (as defined
in Code Section 416(i)(1)(B)(i)), April 1st of the calendar year following the
calendar year in which the Employee attains age 70 1/2 or, if later, the
calendar year in which the Employee terminates employment with all Participating
Employers. For 5% owners, Required Beginning Date means April 1st of the
calendar year following the calendar year in which a Participant attains age
70 1/2.

 

7



--------------------------------------------------------------------------------

1.47 Rollover Contribution Account means the Account maintained for a
Participant to record his rollover contribution made pursuant to Section 3.6.

1.48 Trust or Trust Agreement means the trust established by the Plan under
which contributions to the Plan shall be received, held, invested and disbursed
to or for the benefit of Participants and their Beneficiaries and Alternate
Payees.

1.49 Spouse means an individual of the opposite sex who is legally married to
the Employee.

1.50 Temporary Employee means an individual who is paid through an Employer
payroll and is classified by the Employer as employed on a temporary basis.

1.51 Trustee means such individual, individuals or entity that has or shall have
accepted the appointment by the Board of Directors as Trustee under the Plan.

1.52 Valuation Date means each business day. The Annual Valuation Date means the
last day of the Plan Year.

1.53 Year of Service for vesting purposes means a Plan Year in which the
Employee completes 1,000 Hours of Service. Years of Service for eligibility
purposes means the twelve (12) consecutive month period beginning on the date
the Employee first performs an Hour of Service for the Employer in which the
Employee completes 1,000 Hours of Service. Provided, however, that succeeding
computation periods shall be based on the Plan Year, commencing with the Plan
Year that began immediately prior to the first anniversary of the date the
Employee first performed an Hour of Service. Years of Service shall include all
service with the Employer, including service prior to the attainment of age 18.

 

8



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

2.1 401(k) Participant. Each Eligible Employee shall be eligible to enter into a
Pre-Tax Contribution Agreement and thereby make Pre-Tax Contributions as of the
first of the month following the date of employment by a Participating Employer.
Effective September 1, 2005, entry shall be as soon as is administratively
feasible following the Participant’s date of employment by a Participating
Employer. Effective September 1, 2005, each Eligible Employee who is a Temporary
Employee shall be eligible to enter into a Pre-Tax Contribution Agreement and
thereby make Pre-Tax Contributions only upon completion of one Year of Service
for eligibility purposes.

2.2 Eligible Participant.

 

  (a) Matching Contributions. Each Eligible Employee who is eligible to make and
who does make Pre-Tax Contributions shall be an Eligible Participant in the
Matching Contribution portion of the Plan.

 

  (b) Employer Discretionary Contributions. Each Eligible Employee who is an
Active Participant shall be an Eligible Participant in the Employer
Discretionary Contribution portion of the Plan.

2.3 Termination of Participation. An Eligible Employee or Participant who
(i) has terminated employment, (ii) becomes a member of a group of employees
covered by a negotiated collective bargaining agreement which does not provide
for participation in the Plan, (iii) no longer meets the definition of Eligible
Employee, or (iv) becomes an employee of a Non-Participating Employer shall no
longer be an Eligible Employee but shall continue as a Participant in the Plan
entitled to share in the earnings and losses of the Trust Fund and to exercise
the rights of a Participant hereunder until his Accounts have been distributed.

The participation of any Participant shall end when (i) no further benefits are
payable to him or his Beneficiary under the Plan and (ii) no further amounts are
credited to his Accounts.

2.4 Participation Following Reemployment. If an Eligible Employee has terminated
employment but is reemployed, he shall automatically become a Participant as of
the date he first performs an Hour of Service following reemployment. The
Committee shall allow the Participant to elect to make Pre-Tax Contributions
pursuant to Section 3.1.

2.5 Rights of Returning Veteran. This Section applies to Returning Veterans who
apply for reemployment. Notwithstanding any provisions of the Plan to the
contrary, contributions, benefits, Plan loan repayments and service credit with
respect to qualified military service will be provided in accordance with Code
Section 414(u).

 

  (a) Definitions

 

  (i) Returning Veteran means a reemployed Employee who gave notice to the
Employer of his impending Service in the Uniformed Services, (unless such notice
was precluded by military necessity or was otherwise impossible or
unreasonable), and resumes

 

9



--------------------------------------------------------------------------------

       employment with an Employer during such time as such Employee has
reemployment rights under Chapter 43 of Title 38 of the United States Code,
popularly known as the Uniformed Services Employment and Reemployment Rights
Act.

 

  (ii) Service in the Uniformed Services means the performance of duty on a
voluntary or involuntary basis in a “Uniformed Service” and includes: active
duty, active duty for training, initial active duty for training, inactive duty
training, full-time National Guard duty, and a period for which a person is
absent from a position of employment for the purpose of an examination to
determine the fitness of the person to perform any such duty. The “Uniformed
Services” include the Armed Forces, the Army National Guard, and the Air
National Guard when engaged in active duty for training, inactive duty training,
or full-time National Guard duty; the commissioned corps of the Public Health
Service; and any other category of persons designated by the President of the
United States in time of war or emergency.

 

  (iii) Compensation of a Returning Veteran. The allowable contributions will be
based on the Compensation that the Returning Veteran would have received for
that period if not in the Uniformed Services (including wage increases and
bonuses), or, if that can not be determined with reasonable certainty, based on
the Returning Veteran’s average earnings during the 12 months preceding the
leave.

 

  (iv) Employee-Deferrals and Catch-Up Contribution Limitations. For purposes of
the limitations under Articles III and VII, Employee Deferrals shall be deemed
to be made in the Plan Years to which the contributions apply, not the year in
which they are made. Similarly, for purposes of Section 3.7, Catch-Up
Contributions shall be deemed to be made in the Plan Year to which the
contributions apply. No earnings shall be included in the Employee-Deferrals or
Catch-Up Contributions, even though the Returning Veteran’s account balance
would have been greater if the contributions had been made in the years to which
they apply.

 

  (b) Make-Up Employee Contributions. A Returning Veteran is allowed to make the
Pre-Tax and Catch-up Contributions that he or she could have made if employed by
the Employer during the period of service in the Uniformed Services.

The Employee Contributions can be made over a period of years equal to three
times the period of Uniformed Service, not to exceed five years. The Employee
Contributions shall be deemed to apply first to the earliest period of the
Service with the Uniformed Services.

 

10



--------------------------------------------------------------------------------

  (c) Make-Up Matching Contributions. If a Returning Veteran makes a Pre-Tax
Contribution, the Employer will make the Matching Contribution, if any, that
would have been made to the account of the Returning Veteran if he or she had
made the Pre-Tax Contribution in the years to which they apply.

 

  (d) Make-Up Employer Discretionary Contributions. A Returning Veteran shall
receive the Employer Discretionary Contributions, if any, (exclusive of
forfeitures) that he would have received if employed by an Employer during the
period of service in the Uniformed Services.

 

  (e) Hours of Service. An Hour of Service means each hour the Returning Veteran
would have been paid, directly or indirectly, or entitled to payment under
Section 1.27 assuming that but for such military service he would have been
regularly engaged in the performance of his duties. Such hours shall be credited
to the Year of Service in which he would have been regularly engaged in the
performance of his duties but for such military service.

 

  (f) Severance Date. A Returning Veteran who is absent from employment on
account of Service in the Uniformed Services shall incur a Service Termination
Date under this subsection only if he fails to return to active employment with
the Employer within the period provided by law for the protection of his
re-employment rights.

 

  (g) Loan Repayment. Any loan repayment suspension for a Participant will not
be taken into account for purposes of Code Sections taxing unpaid loans for any
part of any period during which such Participant is in the Service in the
Uniformed Services and will not be considered in testing for discriminatory
benefits or treated as a “prohibited transaction” between the Plan and
Participant. The interest rate charged on loans shall be capped at six percent
(6%) for any period during which a Participant is covered by the Soldiers’ and
Sailors’ Civil Relief Act of 1940. Upon return to employment, the Returning
Veteran will resume payments via payroll withholding at a higher level, taking
into account the additional interest accruing on the loan during the period of
Service in the Uniformed Services and spreading this interest over the remaining
term of the loan. Alternatively, the Returning Veteran has the option to resume
payments via payroll withholding at the same level in effect prior to the
commencement of the period of Service in the Uniformed Services and to pay the
interest that accrued during such service shall be payable in a lump sum
“balloon payment” at the end of the loan term.

2.6 Omission of Eligible Employee. If in any Plan Year, any Employee who should
be included as a Participant in the Plan is erroneously omitted and discovery of
such omission is not made until after a contribution by his Employer for the
year has been made, the Administrator shall allocate Forfeitures to the
Participant’s Account for the omitted Employee in

 

11



--------------------------------------------------------------------------------

the amount the Employer would have contributed with respect to him had he not
been omitted and any earnings, as specified in applicable IRS guidance. If
Forfeitures are insufficient to satisfy the obligation to the omitted Employee,
the Employer shall make a contribution with respect to the omitted Employee in
the amount that the Employer would have contributed with respect to him had he
not been omitted. Such contribution shall be made regardless of whether or not
it is deductible in whole or in part in any taxable year under applicable
provisions of the Code.

2.7 Inclusion of Ineligible Employee. If, in any Plan Year, any person who
should not have been included as a Participant in the Plan is erroneously
included and discovery of such incorrect inclusion is not made until after a
contribution for the year has been made, the Employer shall not be entitled to
recover the contribution made with respect to the ineligible person regardless
of whether or not a deduction is allowable with respect to such contribution. In
such event, the amount contributed with respect to the ineligible person shall
constitute a Forfeiture for the Plan Year in which the discovery is made, in
accordance with Section 5.2.

 

12



--------------------------------------------------------------------------------

ARTICLE III

EMPLOYEE CONTRIBUTIONS

3.1 Pre-Tax Contributions. A 401(k) Participant may enter into a Pre-Tax
Contribution Agreement with his Employer on such form(s) as the Committee shall
prescribe. In the Pre-Tax Contribution Agreement the Eligible Employee shall
agree to accept a deferral of his Plan Compensation, determined on a payroll
basis, expressed as a dollar amount or as a whole percentage no more than 100%
of Plan Compensation. The Plan Administrator may adjust a Participant’s Pre-Tax
Contribution election to the extent necessary to enable withholding for
applicable taxes, benefits and other deductions. The Pre-Tax Contribution
Agreement shall remain in effect until changed or discontinued as provided in
Section 3.3. An Eligible Employee’s election under this Section 3.1 will be made
effective as of the next payroll period.

No Pre-Tax Contribution may be paid to the Plan by the Employer on behalf of a
Participant after he ceases to be an Eligible Employee or during any period when
such Participant is not receiving Plan Compensation from a Participating
Employer.

3.2 Delivery of Pre-Tax Contribution Contributions. All Pre-Tax Contributions
shall be transmitted to the Trustee by the Employer as soon as practicable (but
in no event later than the 15th business day of the month following the month in
which the Pre-Tax Contributions would have otherwise been payable to the
Participant in cash).

3.3 Changes in and Discontinuance of Pre-Tax Contributions. A Participant may
change his Pre-Tax Contribution agreement on a monthly basis following advance
notice of such change in such form and within such time period preceding the
effective date as the Committee may prescribe. Any such change shall be
effective as of the first payroll period coincident with or next following the
first day of the month following the election change. A Participant may
discontinue Pre-Tax Contributions paid by his Employer to the Plan on his behalf
effective as of the next payroll period after written notice is provided to the
Plan Administrator.

3.4 Dollar Limitation. In no event shall a Participant’s Pre-Tax Contribution
Contributions for a Participant’s taxable year exceed the dollar limitation
contained in Code Section 402(g) to reflect increases in the cost of living. The
dollar limit is $14,000 for 2005 and $15,000 for 2006. Catch-up Contributions
under Section 3.7 and Code Section 414(v) shall not be considered in determining
whether the limit in this Section 3.4 has been reached.

3.5 Return of Excess Deferral Amounts. If a Participant’s Pre-Tax Contribution
Contributions under the Plan should exceed the dollar limitation under
Section 3.4 for a Plan Year, the excess amount and the earnings thereon shall be
distributed to the Participant no later than the April 15 following the calendar
year of the excess deferral. If a Participant notifies the Committee in writing
no later than March 1 following the calendar year of the excess deferral that he
was also a participant in a plan of an unrelated employer governed by the Code
Section 402(g) dollar limitation described in Section 3.4, that the total
deferrals under the plans exceeded the dollar limitation described in
Section 3.4, and that he has allocated some or all of the excess deferrals to
this Plan, then the excess allocated to this Plan (and the earnings thereon)
shall be distributed to the Participant no later than the following April 15.
Excess deferrals that are distributed back to the Participant are not considered
to be Annual Additions.

 

13



--------------------------------------------------------------------------------

Any returned excess deferrals will include income or loss for the calendar year
of the excess deferral, as well as income or loss for the “gap period” between
the end of that year and the date of distribution. The gain or loss allocable to
the excess deferral amount for the preceding calendar year shall be determined
by any reasonable method, provided that such method does not violate
Section 401(a)(4) of the Code, is consistently applied, and is used for
allocating income to Participants’ Accounts.

Any Matching Contributions attributable to returned Pre-Tax Contributions shall
be forfeited. The amount of excess deferrals to be distributed shall be reduced
by Excess Contributions previously distributed for the taxable year ending in
the same Plan Year, as provided in Appendix B, Section 3.

3.6 Rollover Contributions. An Eligible Employee may contribute to the Plan any
amount distributed from the Participant’s individual retirement account,
individual retirement annuity, or qualified plan which qualifies under either of
Code Sections 402(c) or 408(d)(3)(A)(ii), which is transferred within the
required time, and which meets all other requirements of law for a rollover to
the Plan. The Employer, the Committee, and the Trustee shall rely upon the
Participant’s written certification that the transfer is a permitted rollover
meeting all the above requirements. Such a contribution shall be held in a
separate Rollover Contribution Account for the Eligible Employee. If the
Committee should learn that the rollover did not meet all the aforesaid
requirements, the value of the Participant’s Rollover Contribution Account as of
the preceding Valuation Date (or the date of the rollover, if later) shall be
returned to him. The Plan does not accept Rollover Contributions that represent
hardship distributions described in Code §401(k)(2)(B)(i)(IV).

Effective January 1, 2002, the Plan accepts, in addition to the rollovers
described in the previous paragraphs, the following distributions: distributions
from a qualified plan described in Code Sections 403(a) and 403(b);
distributions from an eligible plan under Code Section 457(b) that is maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state or political subdivision of a state; and the portion of a
distribution from an individual retirement account or annuity described in Code
Section 408(a) or (b) that is eligible to be rolled over and would otherwise be
includible in gross income.

Effective September 1, 2005, the Plan shall accept Rollover Contributions that
have previously been subject to federal income taxation. Such Rollover
Contributions shall be held in a separate Account (After-Tax Rollover Account).

3.7 Catch-up Contributions. Effective January 1, 2002, all employees who are
eligible to make Pre-Tax Contributions under this Plan and who have attained
page 50 before the close of the Plan Year shall be eligible to make Catch-up
Contributions in accordance with, and subject to the limitations of, Code
Section 414(v). Such Catch-up Contributions shall not be taken into account for
purposes of Sections 3.4 and 6.3 of the Plan (implementing the required
limitations of Code Sections 402(g) and 415). Catch-up Contributions shall be
taken into account for purposes of Section 4.1 (regarding Matching
Contributions). For all other purposes of the Plan, Catch-up Contributions shall
be treated in the same manner as Employee Deferrals. The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Code Sections 401(k)(3), 401(k)(11), 401(k)(12), 401(b), or 416,
as applicable, by reason of making of such Catch-up Contributions.

 

14



--------------------------------------------------------------------------------

ARTICLE IV

EMPLOYER CONTRIBUTIONS

4.1 Matching Contributions. The Compensation Committee of the Board of Directors
shall determine the amount of a Matching Contribution, if any, to be contributed
which shall not exceed 20% of each Participant’s Plan Compensation contributed
as Pre-Tax Contributions for the Plan Year. The Matching Contribution shall be
allocated as a percentage of each Participant’s Pre-Tax Contributions for the
applicable Plan Year, provided such Participant has satisfied the Matching
Contribution eligibility requirements of Section 2.2(a).

4.2 Employer Discretionary Contributions. The Compensation Committee of the
Board of Directors shall determine the amount of Employer Discretionary
Contributions, if any, to be contributed for the Plan Year. The Employer
Discretionary Contribution, if any, shall be allocated as of each Annual
Valuation Date to the Employer Contribution Accounts of all Active Participants
in the proportion that each such Active Participant’s Plan Compensation bears to
the Plan Compensation for all Active Participants for such year, provided such
Participant has satisfied the Employer Discretionary Contribution eligibility
requirements of Section 2.2(b). The Company may contribute all or part of the
entire amount due on behalf of one or more Participating Employers and charge
the amount thereof to the Participating Employers responsible therefor. With
respect to a Participant who terminated employment due to Disability but is
eligible to receive Employer Discretionary Contributions, Plan Compensation
shall include the earnings he or she would have received or the entire Plan Year
in which the Disability occurred if he or she had been paid for such year at the
rate at which he or she was being paid immediately prior to such Disability.
Contributions made with respect to such Compensation shall be nonforfeitable and
continued for all Participants whose employment terminates due to Disability.

In no event shall the contribution under this Section 4.2, when added to the
other contributions under the Plan, exceed the maximum amount that may be
claimed as a deduction by the Company for federal income tax purposes under Code
Section 404(a)(3).

4.3 Top-Heavy Contributions. As of the end of any Plan Year in which the Plan is
Top-Heavy, the Employer shall contribute to the Employer Contribution Account of
each Participant who is a Non-Key Employee the amount required under Article
XIII.

4.4 Delivery of Contributions. Employer Contributions, if any, shall be
delivered in one or more installments to the Trustee no later than the due date
(including extensions) of the Participating Employer’s federal income tax return
for its fiscal year ending with or during the Plan Year for which the
contribution is made. Employer Contributions may be paid in cash, Company Stock,
or other property as the Employer may from time to time determine.

4.5 Adjustments if Pre-Tax Contribution Contributions Adjusted. If under
Section 3.5 or Section 3 of Appendix B a Participant’s Pre-Tax Contribution
Contributions are returned to him, the amount of the Matching Contributions
shall be reduced accordingly.

 

15



--------------------------------------------------------------------------------

ARTICLE V

VESTING

5.1 Vesting Schedule. The following vesting schedule applies to Matching
Contributions and Employer Discretionary Contributions held in the Employer
Contribution Account and all amounts held in the Legacy ESOP Account (amounts in
all other Accounts, including the Dividend Account, shall be 100% vested at all
times):

 

Years of Service

 

Percentage

Less than 2

2

3

4

5

6

 

0%

20%

40%

60%

80%

100%

Notwithstanding the above, Employer Contributions and amounts held in the Legacy
ESOP Account shall become 100% vested if a Participant terminates on or after
his Normal Retirement Date or due to Disability or death. Legacy ESOP Accounts
shall also be 100% vested upon a Change of Control.

5.2 Forfeitures. A Participant shall forfeit the nonvested portion of his
Employer Contribution Account upon the earlier of 5 consecutive Breaks in
Service or the distribution of the vested portion of his Accounts. If the value
of a Participant’s vested percentage is zero, the Participant shall be deemed to
have received a distribution as of the date of termination (and therefore shall
incur a forfeiture).

Forfeitures of Employer Contributions shall be used: first, to reinstate
previously forfeited Account balances of former Participants, if any, who are
reemployed after a Break in Service (in accordance with Section 5.4); second, to
make up contributions for any Eligible Employees erroneously omitted from the
Plan (pursuant to Section 2.6), third, to offset Employer Contributions; fourth,
to offset administrative costs; and finally, allocated to Participants in the
same manner as Employer Contributions. Prior to September 1, 2005, forfeitures
of assets attributable to the Legacy ESOP during such period shall be used:
first to reinstate the previously forfeited Account balances of former
Participants, if any, who are reemployed after Break in Service (in accordance
with Section 5.4); second, to make contributions to Accounts of Participants
erroneously omitted from the Plan (in accordance with Section 2.6) and to
correct any other errors or omissions in the administration and operation of the
Plan that would otherwise require additional contributions by the employer; and
third, allocated among the Accounts of (i) Active Participants and
(ii) Participants who terminated on or after their Normal Retirement Date prior
to September 1, 2005, in the same proportion that each such Participant’s Plan
Compensation for the year bears to the total Plan Compensation of all such
Participants for the year.

 

16



--------------------------------------------------------------------------------

5.3 Reemployment Before Break in Service. If an Employee has a termination of
employment with an Employer and is reemployed before a One-Year Break in Service
occurs, he will be treated for vesting purposes as if the termination had not
occurred.

5.4 Reemployment After Break in Service. The following special rules apply if an
Employee has a One-Year Break in Service and is later reemployed by an Employer.

 

  (a) His Years of Service prior to the Break in Service shall be taken into
account for purposes of determining the vested portion of such Participant’s
Employer Contribution Account funded after reemployment (i) if any portion of
the Participant’s Employer Contribution Account is vested at the time of the
Break in Service, or (ii) if he incurs fewer than five consecutive one-year
Breaks in Service.

 

  (b) His Years of Service which accrue after the Break in Service shall be
taken into account for purposes of determining the vested portion of such
Participant’s Employer Contribution Account funded prior to the Break in
Service, provided such Participant is reemployed by the Employer before he
incurs five (5) consecutive one-year Breaks in Service.

 

  (c) If a Participant has a termination of employment with Employer and
receives a distribution of the balance of his Employer Contribution Account, he
will be credited with the full value of his forfeited account balance,
determined as of the date of the distribution, provided the Participant repays
the amount of the distribution before the earlier of (1) five (5) years after
the first day on which an Employee is subsequently reemployed by the Employer,
or (2) the close of the first period of five (5) consecutive Breaks in Service.
Any Participant who terminates employment with zero vesting shall be credited
with the full value of his Employer Contribution Account determined as of the
date of the deemed distribution if the Participant is reemployed before he
incurs five (5) consecutive One-Year Breaks in Service.

 

  (d) If any credit is required under this Paragraph (c), the credit shall be
made at the close of the Plan Year in which occurs the later of the reemployment
or the repayment. The credit shall be satisfied from Forfeitures or from
Employer Discretionary Contributions.

 

17



--------------------------------------------------------------------------------

ARTICLE VI

ALLOCATIONS

6.1 Allocation of Contributions. Contributions to the Plan shall be allocated in
the following manner:

 

  (a) Pre-Tax Contribution and Catch-up Contributions shall be allocated to the
Pre-Tax Contribution and Catch-up Contribution Accounts of each Participant in
accordance with the provisions of Article III.

 

  (b) Matching and Employer Discretionary Contributions shall be allocated to
the Employer Contribution Account of each Participant in accordance with the
provisions of Article IV.

 

  (c) Qualified Matching Contributions and Qualified Nonelective Contributions
shall be allocated to the Pre-Tax Contribution Account of each Participant in
accordance with the provisions of Appendix B, Section 6.

 

  (d) All contributions made to the Plan according to the provisions of Articles
III and IV and Appendix B shall be contributed to the non-ESOP portion of the
Plan. Such contributions that are invested in the Employer Securities Fund at a
Participant’s election or as prescribed in the Plan shall be transferred from
the non-ESOP portion of the Plan to the ESOP as soon as administratively
feasible.

6.2 Definitions.

 

  (a) The term Annual Addition shall mean, for any Limitation Year, the sum of
Matching Contributions, Pre-Tax Contribution Contributions, Employer
Discretionary Contributions, Qualified Matching Contributions, and Qualified
Non-Elective Contributions.

 

  (b) The term Defined Benefit Plan Fraction shall mean, for any year, a
fraction (a) the numerator of which is the projected annual benefit of the
Participant under any defined benefit plan maintained by the Employer
(determined as of the close of the Plan Year), and (b) the denominator of which
is the lesser of (i) the product of 1.25 multiplied by the maximum dollar
limitation in effect under Code Section 415(b)(1)(A) for such year, or (ii) the
product of 1.4 multiplied by the amount which may be taken into account under
Code Section 415(b)(1)(B) for such year.

 

  (c) The term Defined Contribution Plan Fraction shall mean, for any year, a
fraction (a) the numerator of which is the sum of the Annual Additions to the
Participant’s Accounts as of the close of the Plan Year, and (b) the denominator
of which is the sum of the lesser of the following amounts determined for such
year and each prior year of service with a Employer: (i) the product of 1.25
multiplied by the dollar limitation in effect under Code Section 415(c)(1)(A)
for such year (determined without regard to

 

18



--------------------------------------------------------------------------------

       Code Section 415(c)(6)), or (ii) the product of 1.4 multiplied by the
amount which may be taken into account under Code Section 415(c)(1)(B) for such
year.

 

  (d) The term Employer includes the group of Employers, if any, which
constitute a controlled group of corporations, trades or businesses under common
control (within the meaning of Code Sections 1563(a) or 414(b) as modified by
415(h) and 414(c)), or an affiliated service group (within the meaning of Code
Sections 414(m) and 318). All such Employers shall be treated as a single
Employer for purposes of applying the Code Section 415 limitations.

 

  (e) The term Limitation Year shall mean the Plan Year.

6.3 Annual Additions. Except to the extent permitted under Section 3.7 and Code
Section 414(v), if applicable, the Annual Addition limit in this Section 6.3
shall be the lesser of (a) $40,000, as adjusted for increases in the cost of
living under Code Section 415(d), or (b) 100% of the Participant’s Limitation
Compensation for such Limitation Year. The limit referred to in (b) shall not
apply to any contribution for medical benefits after separation from service
(within the meaning of Code Section 401(h) or 419(A)(f)(2)) that is otherwise
treated as an Annual Addition. Makeup contributions for Returning Veterans will
be subject to this limitation with respect to the year in which the
contributions relate but not in the year in which the contributions were made.

6.4 Limitation for Other Defined Contribution Plans. In the event that the
Annual Addition which would otherwise be made to an Employee’s accounts under
all defined contribution plans maintained by the Employer for any Limitation
Year exceeds the limitations set forth in this Article VI, the excess Annual
Addition shall be attributed first to the Plan, and the Employer shall treat
such excess as follows:

 

  (a) First, the Pre-Tax Contribution Contributions in excess of the deferrals
matched with Matching Contributions shall be returned to the Employee to the
extent necessary.

 

  (b) Second, the portion of the excess consisting of Matching Contributions
shall be allocated and reallocated to the Pre-Tax Contributions of other Active
Participants in accordance with Section 4.1 to the extent such allocations would
not cause Annual Additions to each Active Participant’s Accounts to exceed the
limitations of this Section 6.4

 

  (c) Third, the portion of the excess consisting of Employer Discretionary
Contributions shall be allocated and reallocated to the Employer Contribution
Accounts of other Active Participants in accordance with Section 4.2 to the
extent such allocations would not cause Annual Additions to each Active
Participant’s Accounts to exceed the limitation of this Section 6.4.

 

  (d) If treated in accordance with subparagraphs (a) through (c) above, the
excess amounts shall not be deemed Annual Additions in that limitation

 

19



--------------------------------------------------------------------------------

       year if the excess amounts are a result of the allocation of forfeitures,
a reasonable error in estimating a Participant’s annual Plan Compensation, a
reasonable error in determining the amount of elective deferrals (within the
meaning of Section 402(g)(3)) that may be made with respect to any individual
under the limits of Section 415 or under other limited facts and circumstances
that the Commissioner finds justify the availability of the rules set forth in
this subparagraph.

 

  (e) To the extent excess Annual Additions exist after the distributions
described in subparagraphs (a) through (c), such excess amounts shall be
allocated to a Section 415 Suspense Account. All amounts in the Section 415
Suspense Account must be used to reduce Matching Contributions, contributions
required on account of a Top-Heavy Plan Year, or Employer Discretionary
Contributions in succeeding Limitation Years. In the event of termination of the
Plan, the balance of the Section 415 Suspense Account shall revert to the
Company to the extent it may not then be allocated to any Participants’
Accounts.

 

20



--------------------------------------------------------------------------------

ARTICLE VII

INVESTMENTS

7.1 Trust Fund. All contributions, and the earnings on such amounts, shall be
delivered to the Trustee and held in trust and pursuant to the terms of the
Plan, and in particular the terms of this Article VII and Article XV.

7.2 Separate Accounts. Separate Accounts shall be maintained by the Trustee or a
recordkeeping agent appointed by the Plan Administrator for each Participant.

7.3 Valuation. The fair market value of the assets comprising the Trust shall be
determined as of each Valuation Date, in accordance with generally accepted
valuation methods and accounting practices. As of each Valuation Date, the value
of each Account shall be adjusted to reflect the effect on each sub-account of
any change in the value of each Investment Fund since the preceding Valuation
Date, as well as the effect of any deposits, withdrawals, distributions, other
transactions and charges occurring since the last Valuation Date. The Committee
shall provide to each Participant, Beneficiary and Alternate Payee as of the end
of each calendar quarter a statement of the value of each Account in which such
person has an interest.

7.4 Available Investments.

 

  (a) The Committee shall determine the investments to be offered under the Plan
and may, from time to time, change the investments offered hereunder
(“Investment Funds”). Participants may invest funds held in each of their
Accounts in any of the Investment Funds offered under the Plan. There shall be
at least three Investment Funds available to Participants, in addition to the
Employer Securities Fund.

 

  (b) Notwithstanding the above, Participants may not invest any portion of
their Accounts in an investment that would result in unrelated business income
tax or a prohibited transaction. Specifically, debt-financed income, margin
accounts and self-dealing transactions are not permitted.

 

  (c) As of each Valuation Date, the Trustee shall perform a valuation of each
investment in order to determine the value of each investment and to reconcile
the Investment Funds from the prior Valuation Date. Such valuation shall
recognize any appreciation or depreciation in the fair market value of all
securities or other property held by each respective investment, any cash and
accrued earnings and shall take into account any accrued expenses and proper
charges against the investment as of such Valuation Date.

7.5 Employer Securities Fund. The Trustee shall maintain an Employer Securities
Fund in accordance with Section 8.1. The purpose of the fund shall be to permit
Participants to acquire an equity interest in the business of the Company
through ownership of its common stock.

 

21



--------------------------------------------------------------------------------

The Trustee may acquire Employer Securities from shareholders of the Company or
directly from the Company. Neither the Trustee, the Employer, nor the Plan
Administrator shall have any responsibility or duty to anticipate market
condition changes in the value of Employer Securities in order to maximize
return or minimize loss with respect to any acquisition or sale of such
securities. The expenses directly related to any purchase or sale of Employer
Securities will be paid by the Participant who requests such purchase or sale.

In accordance with rules established by the Plan Administrator or Trustee, a
Participant may convert a designated portion of his or her investment in the
Employer Securities Fund to one or more of the other Investment Funds made
available by the Committee pursuant to Section 7.4(a). Such conversions shall be
allowed each business day, provided that any change is received by the Committee
within such time period preceding the effective date or time as shall be
prescribed by the Committee.

7.6 Investment of Contributions.

 

  (a) A Participant may direct that Contributions to his Accounts be allocated
to one or more of the Investment Funds then available by providing a written
request to the Committee, by providing appropriate instructions via the
Internet, via telephonic direction, or via such other media as the Committee may
prescribe. The total of all such allocations shall equal one hundred percent of
the Participant’s interest in his Accounts. The Committee will provide, upon
Participant’s request, a written confirmation of any investment made pursuant to
his investment instructions.

 

  (b) Each Participant must consent to the allocation of his contributions among
the available investments. Such direction shall continue in effect until the
Participant provides a different allocation. Changes in the investment direction
of future contributions may be made daily, provided any change is received by
the Committee within such time period preceding the effective date as shall be
prescribed by the Committee. In the event an acceptable form is not received by
the Committee for all or any portion of a Participant’s Accounts, or if adequate
instructions are not provided, the current investment direction shall continue
in effect until adequate instructions are received.

 

  (c) If no investment direction exists, the Participant’s affected interest
shall automatically be invested in the default Investment Fund(s) prescribed by
the Committee.

7.7 Transfer of Amounts Among Investments

 

  (a) A Participant may elect to transfer amounts within Accounts from one
investment to another in increments of one percent (1%), on a daily basis,
provided any change is received by the Committee within such time period
preceding the effective date or time as shall be prescribed by the Committee.
Any such change shall be made in writing on a form acceptable to the Committee,
via the Internet, via telephonic direction, or

 

22



--------------------------------------------------------------------------------

       via such other media as the Committee may prescribe. Such election shall
be effective as soon as administratively feasible. Percent transfers will be
converted into fund shares, traded based on the previous night’s price, and
processed based on the current night’s price.

 

  (b) The timing and frequency of transfers among investment options may be
further restricted if such restrictions are required by the institution handling
or providing the investment.

7.8 Liability for Investment Decisions. This Plan is intended to constitute a
plan described in Section 404(c) of ERISA, and Title 29 of the Code of Federal
Regulations Section 2550.404c-1. Fiduciaries of the Plan may be relieved of
liability for any losses that are the direct and necessary result of investment
instructions given by each Participant or Beneficiary. Neither the Employer, the
Trustee nor the Committee shall be responsible for any loss that may result from
a Participant’s exercise of control over the investment of his Accounts.

Each Participant shall have exclusive responsibility for and control over the
investment of amounts allocated to his Accounts. Neither the Employers, the
Trustee nor the Committee shall have any duty, responsibility or right to
question a Participant’s investment directions or to advise a Participant with
respect to the investment of his accounts.

The Committee will be obligated to follow the Participant’s investment
directions except when the instructions:

 

  (a) are not in accordance with this Plan document and instruments governing
this Plan insofar as such documents and instruments are consistent with the
provisions of Title I of ERISA;

 

  (b) would result in a prohibited transaction described in ERISA Section 406 or
Code Section 4975 that is not otherwise exempted by statute or regulation;

 

  (c) would generate income that would be taxable to this Plan;

 

  (d) would cause a fiduciary to maintain the indicia of ownership of any assets
of the Plan outside the jurisdiction of the district courts of the United States
other than as permitted by Section 404(b) of ERISA and related regulations;

 

  (e) would jeopardize the Plan’s tax qualified status under the Code; or

 

  (f) could result in a loss in excess of the Account balance.

7.9 Accounting Procedures. The Committee shall establish such equitable
accounting procedures as may be required to make (a) allocations,
(b) valuations, and (c) adjustments to Participants’ accounts in accordance with
the provisions of the Plan. The Plan Administrator may modify its accounting
procedures, from time to time, for the purpose of achieving equitable and
nondiscriminatory allocations.

 

23



--------------------------------------------------------------------------------

ARTICLE VIII

EMPLOYER SECURITIES FUND

8.1 Status of Employer Securities Fund. “Employer Securities Fund” means the
investment fund or account of the Plan maintained hereunder, the assets of which
are invested primarily or solely in Employer Securities. “Employer Securities”
means common stock issued by the Employer, which securities are qualifying
employer securities within the meaning of Code Section 409(l). Amounts allocated
to the Employer Securities Fund from time to time, including all Employer
Securities held in the Plan as of June 30, 2005, shall be deemed to constitute a
plan that is an employee stock ownership plan (“ESOP”) within the meaning of
Code Section 4975(e)(7), the assets of which are invested primarily or solely in
Employer Securities. Amounts transferred from the Legacy ESOP that were invested
in Employer Securities while held by the Legacy ESOP shall also be held in the
Employer Securities Fund. Participants shall at all times have the right to
diversify shares in the Employer Securities Fund that are allocated to their
accounts, by directing that such shares be invested in other Investment Funds
under the Plan (the number of other Investment Funds shall be no less than
three).

8.2 Maintenance of Employer Securities Fund. Amounts allocated to the Employer
Securities Fund shall be invested and reinvested in Employer Securities. The
acquisition and disposition of such shares shall be made by the Trustee (or its
designee) in accordance with the provisions of the Trust.

8.3 Dividends. Effective for Dividend record dates occurring on or after
June 30, 2005, the Committee shall cause to be distributed in accordance with
this Section 8.3 any Dividends subject to the following special rules:

 

  (a) Within a reasonable period before the first day of each calendar quarter
(January 1, April 1, June 1 and October 1), each Participant shall be entitled
to direct the Committee to:

 

  (i) distribute any Dividend payable hereunder, or

 

  (ii) reinvest the amount of any such Dividend in the Employer Securities Fund.

Any such election shall be made in the manner designated by the Committee. Such
elections shall be irrevocable two days prior to the last day of the calendar
quarter that immediately precedes the calendar quarter with respect to which the
direction relates (or such other period as the Committee may designate). The
Committee, in its discretion, may permit additional directions during a Plan
Year, to the extent necessary to comply with Code Section 404(k).
Notwithstanding the above, elections with respect to Dividend record dates that
occur on or after June 30, 2005, and on or before September 30, 2005, must be
made on or before October 31, 2005, and shall be irrevocable as of such date.

 

24



--------------------------------------------------------------------------------

  (b) If a Participant fails to make an election in accordance with
Section 8.3(a), he or she shall be deemed to have directed the reinvestment of
any Dividend in the Employer Securities Fund.

 

  (c) Dividends shall be:

 

  (i) directly distributed to applicable Participants as of each Dividend
payment date, or

 

  (ii) distributed from the Plan no less frequently than annually, not later
than 90 days after the close of the Plan Year in which each Dividend payment
date occurs, in the discretion of the Committee.

 

  (d) If Dividends are held in the Trust pending distribution or reinvestment
hereunder, the Committee shall direct the Trustee to invest such amounts in a
manner intended to preserve principal.

8.4 Pass-Through of Voting Rights. With respect to all corporate matters,
Employer Securities allocated to the Accounts of Participants shall be voted in
accordance with the directions of each such Participant. As soon as
administratively feasible before each annual or special shareholders meeting of
the Employer, the Trustee, the Plan Administrator or a designee shall furnish to
each Participant a copy of any proxy solicitation material furnished to
shareholders of the Employer, together with a form requesting confidential
instructions on how Employer Securities allocated to such Participant’s Account
are to be voted. Upon timely receipt of such instructions, the Trustee, the Plan
Administrator or such designee shall vote the securities as instructed. The
instructions received from Participants shall be held in strict confidence and
shall not be divulged or released to any person, including officers or Employees
of the Employer.

Neither the Employer, the Trustee nor the Plan Administrator shall make
recommendations to Participants on whether to vote or how to vote. Each
Participant in the Plan (or, in the event of the Participant’s death, the
Participant’s Beneficiary) is, for purposes of voting the Employer Securities
allocated to his Employer Securities Sub-account, hereby designated a “named
fiduciary” within the meaning of Section 403(a)(1) of ERISA.

Each Participant, as a named fiduciary, shall also be entitled to separately
direct the vote of a portion of the number of votes with respect to which voting
direction is not timely received from the Participants (“Undirected ESOP
Votes”). Such direction with respect to each Participant who timely elects to
direct the vote of Undirected ESOP Votes as a named fiduciary shall be with
respect to a number of Undirected ESOP Votes equal to the total number of
Undirected ESOP Votes multiplied by a fraction, the numerator of which is the
total number of votes attributable to shares of Employer Securities allocated to
the Participant and the denominator of which is the total number of votes
attributable to the Employer Securities of all Participants who timely elect to
vote Undirected ESOP Votes as a named fiduciary.

8.5 Tender Offers. The Plan Administrator, the Trustee or an unrelated
third-party recordkeeper shall notify each Participant of a tender or other
exchange offer and utilize its best efforts to distribute to Participants in a
timely manner all information distributed to other shareholders of the Employer
in connection with any such offer. Each Participant shall have the right to
instruct the Trustee, the Plan Administrator or the recordkeeper, in writing, as
to the

 

25



--------------------------------------------------------------------------------

manner in which to respond to any tender or exchange offer with respect to
Employer Securities allocated to his or her accounts. Such instructions shall be
held in strict confidence and shall not be divulged or released to any person,
including any officer or director of the Employer except as may be required to
implement the provisions of this Section 8.5; provided, however, that the
Trustee, the Plan Administrator or the recordkeeper shall advise, upon request,
the total number of shares not subject to instructions to exchange or tender.

If the Trustee shall not receive timely instruction from a Participant (or
Beneficiary) as to the manner in which to respond to such a tender or exchange
offer, the Trustee shall tender or exchange any shares of Company Stock with
respect to which such Participant has the right of direction in accordance with
the same procedures applicable to Undirected ESOP Votes in Section 8.4.

Each Participant in the Plan (or, in the event of the Participant’s death, the
Participant’s Beneficiary) is hereby designated as a “named fiduciary” within
the meaning of Section 403(a)(1) of ERISA, for purposes of responding to any
tender or exchange offer with respect to Employer Securities allocated to his
Employer Contribution Account and Employer Securities voted in accordance with
the previous paragraph.

8.6 Manner of Distribution. Notwithstanding any other provision of the Plan to
the contrary, Participants shall have the right to have amounts in the Employer
Securities Fund distributed in the form of Employer Securities, although cash
will be distributed in lieu of fractional shares. Notwithstanding any provision
in the Plan to the contrary, distributions of balances in the Employer
Securities Fund shall comply with Code Section 409(o).

8.7 ESOP Trustee. The Trustee of the Plan shall also be the Trustee of the ESOP
portion of the Plan.

8.8 Right of First Refusal. During any period when Employer Securities are not
publicly traded on an established market, a Participant (or other recipient of a
distribution of Employer Securities) shall not sell Employer Securities without
first offering such securities to the Trust (and then to the Employer) at a
price equal to the greater of (a) the fair market value of Employer Securities,
or (b) the purchase price (or other terms of payment) offered by a bona fide
third-party purchaser.

The Participant or other distributee shall notify the Plan Administrator, in
writing, of any bona fide third-party offer to purchase and the terms of such
offer. The Participant (or distributee) shall be free to sell to such
third-party if the Trustee (or the Employer) fails to notify the Participant or
distributee, in writing, of its intention to purchase all or any portion of the
Employer Securities within thirty days after the Plan Administrator receives
written notification of the offer.

Neither the Employer nor the Trustee shall be required to exercise the right of
first refusal provided for in this Section 8.8.

8.9 Put. If Employer Securities are not readily tradable on an established
market (within the meaning of Code Section 409(h)) at the time of any
distribution from the Plan, a Participant (or other recipient of a distribution
of Employer Securities) shall be entitled to put all or any portion of such
stock to the Employer (or to the Trustee if the Trustee elects to assume the

 

26



--------------------------------------------------------------------------------

obligations of the Employer) by notifying the Employer (or Trustee), in writing.
The following special rules shall apply to the exercise of a put pursuant to
this Section 8.9:

 

  (a) The put may be exercised by the Participant or Beneficiary:

 

  (i) during the sixty-day period following the date on which the Employer
Securities are initially distributed from the Plan, or

 

  (ii) in the Plan Year immediately following the Plan Year in which the initial
distribution occurs during the sixty-day period that commences on the date
following the Participant’s (or other distributee’s) receipt of a statement of
the value of each Account in accordance with Section 7.3, provided the put was
not exercised during the sixty-day period described in (i).

 

  (b) The consideration paid on the exercise of the put shall equal the fair
market value of the Employer Securities determined as of the Valuation Date that
immediately precedes or coincides with the date on which the put is exercised.

 

  (c) If a Participant or Beneficiary fails to exercise the put during the
period described in Paragraph (a) by notifying the Plan Administrator, in
writing, then neither the Trustee nor the Employer shall have any obligation to
purchase Employer Securities distributed to such Participant or other recipient.

 

  (d) The consideration paid by the Employer on the exercise of a put may
consist of an installment note bearing a reasonable rate of interest and a term
not to exceed five years, provided such obligation is adequately secured and
satisfies the additional requirements of Code Section 409(h).

8.10 Certain Transactions Involving Company Stock.

 

  (a) No portion of the Trust attributable to (or allocable in lieu of) Company
Stock acquired by the Plan in a sale to which Code Section 1042 applies may
accrue or be allocated directly or indirectly under any plan maintained by the
Employer meeting the requirements of Code Section 401(a):

 

  (i) during the “Nonallocation Period”, for the benefit of

 

  (A) any taxpayer who makes an election under Code Section 1042(a) with respect
to Company Stock,

 

  (B) any individual who is related to the taxpayer (within the meaning of Code
Section 267(b)), or

 

27



--------------------------------------------------------------------------------

  (ii) for the benefit of any other person who owns (after application of Code
Section 318(a) applied without regard to the employee trust exception in Code
Section 318(a)(2)(B)(i)) more than 25 percent of

 

  (A) any class of outstanding stock of the Employer or Affiliate that issued
such Company Stock, or

 

  (B) the total value of any class of outstanding stock of the Employer or
Affiliate.

 

  (b) Except, however, subparagraph (a) (1) (ii) above shall not apply to lineal
descendants of the taxpayer, provided that the aggregate amount allocated to the
benefit of all such lineal descendants during the “Nonallocation Period” does
not exceed more than five (5) percent of the Company Stock (or amounts allocated
in lieu thereof) held by the Plan which are attributable to a sale to the Plan
by any person related to such descendants (within the meaning of Code
Section 267 (c) (4)) in a transaction to which Code Section 1042 is applied.

 

  (c) A person shall be treated as failing to meet the stock ownership
limitation under paragraph (a) (2) above if such person fails such limitation:

 

  (i) at any time during the one (1) year period ending on the date of sale of
Company Stock to the Plan, or

 

  (ii) on the date as of which Company Stock is allocated to Participants in the
Plan.

 

  (d) For purposes of this Section, “Nonallocation Period” means the period
beginning on the date of the sale of the Company Stock and ending on the later
of:

 

  (i) the date which is ten (10) years after the date of sale, or

 

  (ii) the date of the Plan allocation attributable to the final payment of the
exempt loan incurred in connection with such sale.

 

28



--------------------------------------------------------------------------------

ARTICLE IX

PAYMENT OF BENEFITS

9.1 Benefits Upon Termination of Employment. A Participant shall be eligible to
receive a benefit funded by the Participant’s Accounts upon termination of
employment for any reason.

9.2 Distribution Upon Severance From Employment (Removal of Same Desk Rule).
Effective January 1, 2002, a Participant’s Accounts shall be distributed on
account of the Participant’s severance from employment, regardless of when the
severance from employment occurred. However, such a distribution shall be
subject to the provisions of the Plan regarding distributions, other than
provisions that require a separation from service before such amounts may be
distributed.

9.3 Form of Distribution. Distribution will be made in cash or Employer
Securities or both, provided that a Participant or Beneficiary can demand that
his distribution of assets held in the Employer Securities Fund will be made
only in the form of Employer Securities.

9.4 Form of Benefit. The normal form of benefit is a single lump sum benefit.
The optional form of benefit is installment payments paid over a period certain
in monthly, quarterly, semi-annual or annual installments. The period over which
such payment is to be made shall not extend beyond the earlier of the
Participant’s life expectancy (or the life expectancy of the Participant and his
Designated Beneficiary). Section 9.10(b) explains the form of distribution to a
Designated Beneficiary, as defined in Section 9.10(e).

Unless the Participant elects a longer distribution period in writing,
distributions to a Participant or his Beneficiary attributable to Employer
Securities shall be in a lump sum or in substantially equal monthly, quarterly,
semiannual, or annual installments over a period not longer than five (5) years.
In the case of a Participant with an account balance attributable to Employer
Securities in excess of $500,000, the given (5) year period shall be extended
one (1) additional year (but not more than five (5) additional years) for each
$100,000 or fraction thereof by which such balance exceeds $500,000. The dollar
limits shall be adjusted at the same time and in the same manner as provided in
Code Section 415(d).

9.5 When Benefits are Paid or Commence.

 

  (a) Immediate Distribution. Effective March 28, 2005, if the total value of a
Participant’s Accounts is $1,000 or less at any time after it becomes
distributable upon termination of an employment the distribution shall be made
as soon as administratively feasible in a single sum.

 

  (b) Participant’s Election. Effective March 28, 2005, if the total value of a
Participant’s Accounts is greater than $1,000 at any time after it becomes
distributable after termination of employment, the Participant must consent to a
distribution. The distribution shall be made as soon as administratively
feasible after a request has been made.

 

29



--------------------------------------------------------------------------------

  (c) Minimum Required Distribution. A Participant’s benefit distribution shall
commence no later than the Participant’s Required Beginning Date. The amount of
each distribution (if not distributed in a single sum) shall be no less than the
Minimum Required Distribution calculated in accordance with applicable IRS
regulations. With respect to distributions made on or after January 1, 2003,
Section 9.10 shall apply.

 

  (d) Alternate Payee. Payment to an Alternate Payee pursuant to a Qualified
Domestic Relations Order (“QDRO”) as defined in Section 9.9 shall be made at
such time as determined pursuant to the QDRO and in a form of benefit elected
pursuant to Section 9.4 .

 

  (e) Death Benefit. If a Participant dies with a balance in his Accounts, the
benefit of such Participant shall be distributed to the Participant’s
Beneficiary in a form of benefit elected pursuant to Section 9.4 as soon as
administratively practicable after the Participant’s death. If a Participant
dies while benefit payments are being made in accordance with Section 9.4, the
remaining installment shall be paid to the Participant’s Beneficiary determined
under this Article. Distributions on or after January 1, 2003 that are made
pursuant to this Section 9.5(e) shall comply with the terms of Section 9.10.
Further, Designated Beneficiaries may elect on an individual basis whether the
5-year rule or life-expectancy rule in Sections 9.10(b)(ii) and 9.10(d)(ii)(A)
applies to distributions after the death of a Participant. The election must be
made no later than the earlier of September 30 of the calendar year in which
distributions would be required to begin pursuant to Section 9.10(b)(ii) or by
September 30 of the calendar year which contains the fifth anniversary of the
Participant’s (or, if applicable, surviving spouse’s) death. If the designated
Beneficiary does not make an election under this paragraph, the Participant’s
entire interest will be distributed by December 31 of the calendar year
containing the fifth anniversary of the Participant’s death.

Effective January 1, 2002, a Participant’s Rollover Contribution Account shall
not be considered in determining the value of a Participant’s Accounts for
purposes of the mandatory immediate lump sum distribution rule and Participant
election provisions in Section 9.4(b).

If a Participant or Beneficiary fails to furnish information reasonably
requested by the Committee that is necessary to determine whether such
Participant or Beneficiary has satisfied all requirements for payment of
benefits, the Committee shall delay payment of benefits until the requested
information is furnished and shall make reasonable efforts to obtain such
information.

Unless the Participant elects otherwise, no provision of the Plan shall require
payment of a Participant’s benefits under the Plan to commence as of a date that
is more than 60 days after the close of the later of (a) the Plan Year in which
the Participant attains age 65 or (b) the Plan Year in which said Participant
terminates employment with the Employer.

9.6 Direct Rollover Rules. Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a Distributee’s election under this Article,
the Distributee

 

30



--------------------------------------------------------------------------------

may elect, at the time and in the manner prescribed by the Committee, to have
any portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover. Definitions
are as follows:

 

  (a) The term Eligible Rollover Distribution means any distribution of all or
any portion of the balance to the credit of the Distributee, except that an
Eligible Rollover Distribution does not include: any distribution that is one of
a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Distributee or the joint
lives (or joint life expectancies) of the Distributee and the Distributee’s
designated beneficiary, or for a specified period of ten years or more; any
distribution to the extent such distribution is required under Code
Section 401(a)(9) of the Code; the portion of any distribution that is not
includible in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to employer securities); and distributions
on account of a Financial Hardship, Section 10.2 herein.

Effective January 1, 2002, a portion of a distribution shall not fail to be an
Eligible Rollover Distribution merely because the portion consists of after-tax
employee contributions that are not includible in gross income. However, such
portion may be transferred only to an individual retirement account or annuity
described in Code Section 408(a) or (b), or to a qualified defined contribution
plan described in Code Section 401(a) or 403(a) that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution that is includible in gross income and the portion
of such distribution that is not so includible.

 

  (b) An Eligible Retirement Plan includes an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b), an annuity plan described in Code Section 403(a), or a
qualified trust described in Code Section 401(a), that accepts the Distributee’s
Eligible Rollover Distribution. However, in the case of an Eligible Rollover
Distribution to the surviving spouse, an eligible retirement plan is an
individual retirement account or individual retirement annuity.

Effective January 1, 2002, an Eligible Retirement Plan shall include an annuity
contract described in Code Section 403(b) and an eligible plan under Code
Section 457(b) that is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state
and which agrees to separately account for amounts transferred into such plan
from this Plan. The definition of Eligible Retirement Plan shall also apply in
the case of a distribution to a surviving spouse, or to a spouse or former
spouse who is the Alternate Payee under a Qualified Domestic Relations Order, as
defined in Code Section 414(p).

 

31



--------------------------------------------------------------------------------

  (c) The term Distributee includes an employee or former employee. In addition,
the employee’s or former employee’s surviving spouse and the employee’s or
former employee’s spouse or former spouse who is the Alternate Payee under a
qualified domestic relations order, as defined in Section 414(p) of the Code,
are Distributees with regard to the interest of the spouse or former spouse.

 

  (d) The term Direct Rollover means a payment by the plan to the eligible
retirement plan specified by the Distributee.

9.7 Notice. The notice required by Section 1.411(a)-11(c) of the Income Tax
Regulations must be provided to a Participant no less than 30 days and no more
than 90 days before the date of distribution. The notice explains a
Participant’s right to defer receipt of the distribution if his benefit exceeds
$1,000 ($5,000 prior to March 28, 2005). A Participant will also receive an
explanation of his distribution options no less than 30 days and no more than 90
days before the date of distribution. The distribution may commence less than 30
days after the notice required under Section 1.411(a)-11(c) of the Income Tax
Regulations is given, provided that:

 

  (a) the Committee clearly informs the Participant that the Participant has a
right to a period of at least 30 days after receiving the notice to consider the
decision of whether or not to elect a distribution, and

 

  (b) the Participant, after receiving the notice, affirmatively elects a
distribution.

9.8 Nonalienation of Benefits. Except with respect to federal income tax
withholding and federal tax levies, benefits payable under this Plan shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, including any such liability which is for
alimony or other payments for the support of a spouse or former spouse or for
any other relative of the Employee, prior to actually being received by the
person entitled to the benefit under the terms of the Plan; and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of any right to benefits payable hereunder, shall be void. The
Trust Fund shall not in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements or torts of any person entitled to benefits
hereunder.

Notwithstanding the above, the Committee shall direct the Trustee to comply with
a qualified domestic relations order described in Section 9.9.

9.9 Qualified Domestic Relations Order. All rights and benefits, including
election rights, provided to Participants pursuant to this Plan, are subject to
the rights afforded to any “Alternate Payee” pursuant to a “qualified domestic
relations order,” (“QDRO”) as those terms are defined below. An Alternate Payee
shall generally have the same rights as a Participant, with respect to
investment of Accounts and distributions from the Plan.

Payment to an “Alternate Payee” pursuant to a QDRO shall be made at such time as
determined pursuant to the QDRO and even while the Participant is employed if
the QDRO

 

32



--------------------------------------------------------------------------------

requires or permits such distribution. The payment shall be based on the value
of the Alternate Payee’s interest in the account as of the Valuation Date
preceding the date the payment is made. If the Participant has a loan as an
investment of his account, such Participant will continue to be responsible for
the entire loan. The Plan Administrator is authorized to establish any
additional rules necessary to determine the rights of Alternate Payees under
QDROs.

Pursuant to the provisions of Section 414(p) of the Code, a “qualified domestic
relations order” shall mean a judgment, decree or order (including approval of a
property settlement agreement) made pursuant to a state domestic relations law
(including a community property law) that relates to the provision of child
support, alimony payments, or marital property rights to a spouse, former
spouse, child or other dependent of a Participant (“Alternate Payee”) and which:

 

  (a) creates or recognizes the existence of an Alternate Payee’s right to, or
assigns to an Alternate Payee the right to, receive all or a portion of the
benefits payable to a Participant under this Plan; and

 

  (b) specifies (i) the name and last known mailing address (if any) of the
Participant and each Alternate Payee covered by the order, (ii) the amount or
percentage of the Participant’s benefits under the Plan to be paid to each such
Alternate Payee, or the manner in which such amount or percentage is to be
determined and, (iii) the number of payments or the period to which the order
applies; and

 

  (c) does not require this Plan to:

 

  (i) provide any type or form of benefit, or any option, not otherwise provided
hereunder;

 

  (ii) pay any benefits to any Alternate Payee prior to the earlier of:

 

  (A) the earliest date benefits are payable hereunder to a Participant, or

 

  (B) the later of the date the Participant attains age 50 or the earliest date
on which the Participant could obtain a distribution under the Plan if the
Participant terminated employment;

 

  (iii) pay any benefits which are not vested under the Plan;

 

  (iv) provide increased benefits; or

 

  (v) pay benefits to an Alternate Payee which are required to be paid to
another Alternate Payee under a prior QDRO.

Upon receipt of any judgment, decree or order (including approval of a property
settlement agreement) relating to the provision of payment by the Plan to an
Alternate Payee pursuant to a state domestic relations law, the Committee shall
promptly notify the affected

 

33



--------------------------------------------------------------------------------

Participant and any person identified in the document as an Alternate Payee of
the receipt of such judgment, decree order and shall notify the affected
Participant and any such designated Alternate Payee of the Committee’s procedure
for determining whether or not the judgment, decree or order is a QDRO.

The Committee shall establish procedures to determine the status of a judgment,
decree or order as a QDRO and to administer Plan distributions in accordance
with any such QDRO. Such procedures shall be in writing, shall include
provisions specifying the notification requirements enumerated in the preceding
paragraph, shall permit an Alternate Payee to designate a representative for
receipt of communications from the Committee, and shall include such other
provisions as the Committee shall determine, including such provisions required
under Treasury Regulations.

In the event that the Committee is informed in writing of a claim by a person (a
“Claimant”) that may result in the rendering of a qualified domestic relations
order with respect to a Participant’s Accounts in the Plan, the Committee is
authorized to suspend any payments from those Accounts until receipt of a
judgment, decree or order setting forth the rights of Claimant as an Alternate
Payee, or upon receipt of an order or written release by the Claimant evidencing
that the Claimant has no further claim to the Participant’s interest in the
Plan.

If the judgment, decree or order is determined to be a qualified domestic
relations order within the 18-month period following the receipt by the
Committee of the qualified domestic relations order, then payment of the amount
shall be paid to the appropriate Alternate Payee at the time and in the form
specified in such order. If such a determination is not made within the 18-month
period, the amount shall be returned to the Participant’s Accounts under the
Plan and shall be paid at the time and in the manner provided under the Plan as
if no order, judgment or decree had been received by the Committee.

9.10 Minimum Distribution Requirements.

 

  (a) General Rules.

 

  (i) Effective Date. The provisions of this Section 9.10 will apply for
purposes of determining required minimum distributions for calendar years
beginning with the 2003 calendar year.

 

  (ii) Precedence. The requirements of this Section 9.10 will take precedence
over any inconsistent provisions of the Plan.

 

  (iii) Requirements of Treasury Regulations Incorporated. All distributions
required under this article will be determined and made in accordance with the
Treasury regulations under Section 401(a)(9) of the Internal Revenue Code.

 

  (iv) TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions
of this Section 9.10, distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act

 

34



--------------------------------------------------------------------------------

       (TEFRA) and the provisions of the Plan that relate to Section 242(b)(2)
of TEFRA.

 

  (v) Definitions. The definitions for this Section 9.10 are at Section 9.10(e).

 

  (b) Time and Manner of Distribution.

 

  (i) Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

 

  (ii) Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

  (A) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

 

  (B) If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, then distributions to the Designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

 

  (C) If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

  (D) If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 9.10(b)(ii), other
than Section 9.10(b)(ii)(A), will apply as if the surviving spouse were the
Participant.

For purposes of this Section 9.10(b)(ii) and Section 9.10(d), unless
Section 9.10(b)(ii)(D) applies, distributions are considered to begin on the
Participant’s Required Beginning Date. If Section 9.11(b)(ii)(D) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Section 9.10(b)(ii)(A).

 

35



--------------------------------------------------------------------------------

  (iii) Forms of Distribution. Unless the Participant’s interest is distributed
in the form of a single sum on or before the Required Beginning Date, as of the
first Distribution Calendar Year distributions will be made in accordance with
Sections 9.10(c) and (d).

 

  (c) Required Minimum Distributions During Participant’s Lifetime.

 

  (i) Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each Distribution Calendar Year is the lesser of:

 

  (A) the quotient obtained by dividing the Participant’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age
as of the Participant’s birthday in the Distribution Calendar Year; or

 

  (B) if the Participant’s sole Designated Beneficiary for the Distribution
Calendar Year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury Regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the Distribution Calendar Year.

 

  (ii) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 9.10(c) beginning with the first Distribution Calendar Year and up
to and including the Distribution Calendar Year that includes the Participant’s
date of death.

 

  (d) Required Minimum Distributions After Participant’s Death.

 

  (i) Death On or After Date Distributions Begin.

 

  (A) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the longer of the remaining Life Expectancy
of the Participant or the remaining Life Expectancy of the Participant’s
Designated Beneficiary, determined as follows:

The Participant’s remaining Life Expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

 

36



--------------------------------------------------------------------------------

If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, the remaining Life Expectancy of the surviving spouse is calculated
for each Distribution Calendar Year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
Distribution Calendar Years after the year of the surviving spouse’s death, the
remaining Life Expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

If the Participant’s surviving spouse is not the Participant’s sole Designated
Beneficiary, the Designated Beneficiary’s remaining Life Expectancy is
calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

  (B) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

  (ii) Death Before Date Distributions Begin.

 

  (A) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the remaining Life Expectancy of the
Participant’s Designated Beneficiary, determined as provided in
Section 9.10(d)(i).

 

  (B) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated

 

37



--------------------------------------------------------------------------------

       Beneficiary as of September 30 of the year following the year of the
Participant’s death, distribution of the Participant’s entire interest will be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

 

  (C) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 9.10(b)(ii)(A), this
Section 9.10(d)(ii) will apply as if the surviving spouse were the Participant.

 

  (e) Definitions. The following definitions are applicable to this
Section 9.10.

 

  (i) Designated Beneficiary. The individual who is designated as the
Beneficiary under Section 1.5 of the Plan and is the Designated Beneficiary
under Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-1,
Q&A-4, of the Treasury regulations.

 

  (ii) Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under Section 9.10(b)(ii). The required minimum distribution
for the Participant’s first Distribution Calendar Year will be made on or before
the Participant’s Required Beginning Date. The required minimum distribution for
other Distribution Calendar Years, including the required minimum distribution
for the Distribution Calendar Year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that Distribution Calendar
Year.

 

  (iii) Life Expectancy. Life Expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.

 

  (iv) Participant’s Account Balance. The Account Balance as of the last
valuation date in the calendar year immediately preceding the Distribution
Calendar Year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures

 

38



--------------------------------------------------------------------------------

       allocated to the Account Balance as of dates in the valuation calendar
year after the valuation date and decreased by distributions made in the
valuation calendar year after the valuation date. The Account Balance for the
valuation calendar year includes any amounts rolled over or transferred to the
plan either in the valuation calendar year or in the Distribution Calendar Year
if distributed or transferred in the valuation calendar year.

 

  (v) Required Beginning Date. The date specified in Section 1.46 of the Plan.

 

39



--------------------------------------------------------------------------------

ARTICLE X

IN-SERVICE DISTRIBUTION AND LOANS

10.1 In-Service Distributions. With the exception of hardship distributions
pursuant to Section 10.2, and loans pursuant to Section 10.3, in-service
distributions are not permitted.

10.2 Financial Hardship. Prior to a Participant’s termination of employment he
may apply to the Committee for a withdrawal of vested funds held in his Accounts
on account of a Financial Hardship. However, the total of such withdrawals from
a Participant’s Pre-Tax Contribution and Catch-up Contribution Accounts shall
not exceed the total of his Pre-Tax Contribution and Catch-up Contributions,
less earnings accrued prior to January 1, 1989 on a Participant’s Pre-Tax
Contributions. The withdrawal shall be made only under the following conditions:

 

  (a) The withdrawal may be made only to meet one of the following needs:

 

  (i) Medical expenses described in Code Section 213(d), incurred by the
Participant, the Participant’s spouse, or any dependent (as defined in Code
Section 152) of the Participant;

 

  (ii) Purchase (excluding mortgage payments) of a principal residence for the
Participant;

 

  (iii) Payment for all or a portion of the next twelve (12) months of
post-secondary education for the Participant, his spouse, children, or
dependents;

 

  (iv) To prevent the eviction of the Participant from his principal residence
or foreclosure on the mortgage of the Participant’s principal residence; or

 

  (v) Any other need that the Commissioner of the IRS determines is a deemed
immediate and heavy financial need and is authorized by the Committee.

 

  (b) The Participant provides to the Committee a letter containing the
following:

 

  (i) A statement of the amount needed and the purpose for which it is needed;

 

  (ii) A representation that the expense will not be paid for by insurance or
other source specific to the expense, that the Participant and his spouse (and
the Participant’s minor child, if the expense is for the child’s benefit) have
no assets he can liquidate to pay for the expense without creating a new
hardship, and that ceasing Pre-Tax Contributions will not suffice to satisfy the
needs;

 

40



--------------------------------------------------------------------------------

  (iii) A representation that the Participant has not been able to borrow from
commercial sources on reasonable commercial terms in an amount sufficient to
satisfy the need; and

 

  (iv) A promise that the funds will be used only for the specified purpose.

 

  (c) The withdrawal cannot exceed the amount necessary to satisfy the need
described at paragraph (a), plus any amounts necessary to pay federal or state
income taxes or penalties reasonably anticipated to result from the
distribution.

 

  (d) The Participant has obtained all distributions, other than hardship
distributions, and all non-taxable loans currently available under all “plans”
(as contemplated by U.S. Treasury Regulation Section 1.401(k)-1(d)(2)(iii)),
maintained by the Employer.

 

  (e) Prior to 2002, a Participant’s Pre-Tax Contributions under this Plan were
required to be suspended for at least twelve (12) months after receipt of the
hardship distribution. A Participant who receives a distribution of Pre-Tax
Contributions or Catch-up Contributions after December 31, 2001 on account of
hardship shall be prohibited from making Pre-Tax Contributions and Catch-up
Contributions for 6 months after receipt of the distribution. A Participant who
receives a distribution of Pre-Tax Contributions or Catch-up Contributions in
calendar year 2001 on account of hardship shall be prohibited from making
Pre-Tax Contributions and Catch-up Contributions under this Plan for 6 months
after receipt of the distribution or until January 1, 2002, if later.

 

  (f) The Participant’s limit on Pre-Tax Contribution Contributions in the year
immediately following the year of the withdrawal shall be the limit under
Section 3.4 for that year, less the amount of the Participant’s Pre-Tax
Contribution Contributions made in the year of the hardship withdrawal. However,
if the Plan provides for a hardship distribution upon satisfaction of the safe
harbor (deemed) standards as set forth in Treasury Regulation
Section 1.401(k)–1(d)(2)(iv) and Section 10.2(a)(i) through (iv) above,
effective January 1, 2002, there shall be no reduction in the maximum amount of
elective deferrals that a Participant may make pursuant to Section 402(g) of the
Code solely because of a hardship distribution made by this Plan or any other
plan of the Employer.

10.3 Loans to Participants. A Participant may make a loan from the Plan, subject
to the following rules and limitations:

 

  (a) Loans shall be made available to all Participants who are current
Employees on an equal basis in accordance with the written procedure established
by the Committee and communicated to the Participants. Loans shall be available
based solely upon completion of the application form and the Participant’s
vested balances in his or her Accounts.

 

41



--------------------------------------------------------------------------------

  (b) The principal amount of a loan to a Participant pursuant to this Section
may not exceed the lesser of:

 

  (i) $50,000 (reduced by the Participant’s highest outstanding balance of Plan
loan(s) during the twelve (12) month period ending on the day before the date on
which the loan was made), or

 

  (ii) fifty percent (50%) of the Participant’s vested Accounts balance.

 

  (c) Each loan shall bear a reasonable rate of interest, as determined by the
Trustee.

 

  (d) Principal and interest on loans shall be repaid over a term determined by
the Participant, but such term shall not be less than 12 months or more than
five years, unless the loan is used to acquire a principal residence of the
Participant, in which case the maximum term shall not exceed ten years.

 

  (e) A loan made pursuant to this Article X shall be repaid in accordance with
a schedule established by the Committee, which schedule shall call for payments
of interest and amortized payments of principal over the term of the loan.

 

  (f) Each loan shall be evidenced by the Participant’s promissory note for the
amount of the loan, including interest, payable to the order of the Trust, and
each loan shall be secured by collateral. The collateral shall consist of the
assignment of up to fifty percent (50%) of the Participant’s right, title and
interest in the Participant’s vested Accounts in the Trust. The promissory note
shall contain the terms of repayment and such other provisions as may be
necessary or advisable.

The Committee may prescribe such additional rules and procedures as it may deem
appropriate, including, without limitation, rules and procedures by which the
making of loans to Participants or to any class of Participants may be
terminated, suspended, or restricted, if and to the extent deemed by the
Committee to be necessary or desirable in order to effect compliance with
applicable laws and regulations, pursuant to a Participant Loan Program, which
shall be established in writing and made a part of the Plan.

 

42



--------------------------------------------------------------------------------

ARTICLE XI

ADMINISTRATION

11.1 Board of Directors. The Board of Directors shall have the following duties
and responsibilities in connection with the administration of the Plan:

 

  (a) making decisions with respect to contributions to the Plan;

 

  (b) making decisions with respect to amending or terminating the Plan;

 

  (c) making decisions with respect to the selection, retention and removal of
the Trustee and the members of the Committee;

 

  (d) periodically reviewing the performance of the Trustee and the members of
the Committee; and

 

  (e) performing such additional duties as are or may be imposed by law.

The Board of Directors will have all powers and authority necessary or
appropriate to carry out its duties and responsibilities with respect to the
administration of the Plan. The Board of Directors may by written resolution
allocate its duties and responsibilities to one or more of its members or
delegate such duties and responsibilities to any other persons, provided,
however, that any such allocation or delegation shall be terminable upon such
notice as the Board of Directors deems reasonable and prudent under the
circumstances.

11.2 Administrative Committee. The Administrative Committee (the “Committee”)
shall administer the Plan and is designated as the “administrator” within the
meaning of Section 3(16) of ERISA. The Committee shall have not less than three
members, who shall be appointed by the Board of Directors and who may be removed
by the Board of Directors at any time with or without cause. A Committee member
may resign at any time by filing his written resignation with the Board of
Directors.

All members of the Committee are designated as agents of the Plan for the
service of legal process.

The Company will notify the Trustee in writing of each Committee member’s
appointment, and the Trustee may assume such appointment continues in effect
until written notice to the contrary is given by the Company.

11.3 Committee’s Duties and Responsibilities. The Committee shall have the
following duties and responsibilities in connection with the administration of
the Plan:

 

  (a) interpreting and construing the provisions of the Plan;

 

  (b) determining all questions of eligibility to participate, eligibility for
benefits, the allocation of contributions, and the status and rights of
Participants, Beneficiaries and Alternate Payees;

 

43



--------------------------------------------------------------------------------

  (c) complying with the reporting and disclosure requirements established by
ERISA;

 

  (d) determining and deciding any dispute arising under the Plan and
administering the Plan’s claims procedures;

 

  (e) directing the Trustee concerning all payments to be made out of the Trust
in accordance with the provisions of the Plan;

 

  (f) establishing procedures for withholding of federal income tax from
distributions;

 

  (g) establishing procedures to prevent the Plan from engaging in transactions
described in Section 406 of ERISA and transactions described in Section 4975(c)
of the Code;

 

  (h) establishing equitable accounting methods and designating additional
Valuation Dates;

 

  (i) communicating with Participants, Beneficiaries and Alternate Payees;

 

  (j) reviewing the performance of the Trustee;

 

  (k) reviewing the performance of any advisors appointed by the Committee;

 

  (l) selecting and reviewing Investment Funds;

 

  (m) making recommendations to the Board of Directors with respect to the
amendment or termination of the Plan; and

 

  (n) keeping minutes to record its proceedings, acts and decisions pertaining
to the administration of the Plan.

11.4 Committee’s Powers The Committee will have all powers and authority
necessary or appropriate to carry out its duties and responsibilities with
respect to the operation and administration of the Plan. It shall interpret and
apply all provisions of the Plan and may supply any omission or reconcile any
inconsistency or ambiguity in such manner as it deems advisable, including the
adoption of interpretative memoranda. All determinations and any actions of the
Committee will be conclusive and binding upon all persons, except as otherwise
provided herein or by law; provided, however, that the Committee may revoke or
modify a determination or action previously made in error. The Committee shall
exercise all powers and authority given to it in a nondiscriminatory manner, and
will apply uniform administrative rules of general application in order to
assure similar treatment to persons in similar circumstances.

The Committee may delegate to any such agent or any sub-committee or member of
the Committee its authority to perform any duty or responsibility specified in
Section 11.3, including those matters involving the exercise of discretion,
provided that such delegation shall be subject to revocation at any time at the
discretion of the Committee. Any member of the Committee, any sub-committee or
agent to whom the Committee delegates any authority, and any other person or
group of persons, may serve in more than one fiduciary capacity (including
service as both Committee member and Trustee) with respect to the Plan.

 

44



--------------------------------------------------------------------------------

Any action or decision concurred in by a majority of the Committee members,
either at a meeting or in writing (including electronic communications) without
a meeting, will constitute an action or decision of the Committee. The Committee
may adopt and amend such rules for the conduct of its business and
administration of the Plan as it deems advisable.

11.5 Chairman of the Committee. The Committee shall elect any Committee member
to serve as Chairman, and may remove him at any time. The Chairman, or a
majority of the Committee members then in office, will have the authority to
execute all instruments or memoranda necessary or appropriate to carry out the
actions and decisions of the Committee; and any person may rely upon any
instrument or memoranda so executed as evidence of the Committee’s action or
decision indicated thereby.

11.6 Claims Review Procedure. If a Participant (or Beneficiary or Alternate
Payee) believes a benefit or distribution is due under the Plan, he may request
the distribution of such benefit, in writing, on forms acceptable to the
Committee. At such time, the Participant (or Beneficiary) will be given the
information and materials necessary to complete any request for the distribution
of a benefit. Benefits under the Plan will be paid only if the Committee decides
in its discretion that the applicant is entitled to them.

If the request for distribution is disputed or denied, the following action
shall be taken:

 

  (a) Notice. First, the Participant (or Beneficiary) will be notified, in
writing, of the dispute or denial as soon as possible (but no later than 90
days) after receipt of the request for a distribution. If special circumstances
require an extension of time for processing of the claim, the Committee will
give the Participant a written notice of the extension prior to the end of the
initial 90-day period. In no event will the extension exceed an additional 90
days.

The denial notice will set forth in a clear and simple manner: (i) the specific
reasons for the denial, (ii) reference to relevant provisions of the Plan on
which the denial is based; (iii) a description of any additional material or
information necessary for the participant to perfect the claim and an
explanation of why such items are necessary; and (iv) appropriate information as
to the steps to be taken if the Participant wishes to submit his or her claim
for review, including the right to bring an action under ERISA Section 502(a)
following an adverse determination on review.

 

  (b) Review Procedure. Second, the Participant (or Beneficiary) shall be
entitled to a full review of his request for a distribution. A Participant (or
Beneficiary) desiring a review of the dispute or denial must request such a
review, in writing, no later than 60 days after notification of the dispute or
denial is received. The Committee will undertake a full and fair review of the
denial of the claim.

 

45



--------------------------------------------------------------------------------

The Participant should include in his written appeal the following information
to support his claim for benefits: (i) a list of the issues in the claim denial
that he chooses to contest, if any, and that he wishes the Committee to review
on appeal; (ii) his position on each issue; (iii) any additional facts that he
believes support his position on each issue; and (iv) any legal or other
arguments he believes support his position on each issue.

The Participant or his authorized representative will be permitted to submit
issues and comments relevant to the claim and given reasonable access to, and
copies of, all documents and information relevant to the claim for benefits at
no charge. The review will consider all items submitted by the Participant,
regardless of whether such information was submitted or considered in the
initial benefit determination.

 

  (c) Decision on Review. The Committee shall render its decision within 60 days
after receipt of the request for the review. In the event special circumstances
require an extension of time, the Committee shall notify the Participant (or
Beneficiary), and the decision will be rendered no later than 120 days after the
receipt of the request. If an extension is required, written notice of the
extension will be furnished to the Participant before the termination of initial
60-day review period.

The decision on review will be in written or electronic form and will contain,
in the event of a claim denial, the following: (i) specific reasons for the
decision, written in a clear and simple manner; (ii) specific references to the
pertinent Plan provisions on which the decision is based; (iii) a statement that
the Participant may request, at no charge, reasonable access to and copies of
all documents, records and other information relevant to the claim for benefits;
and (iv) a description of the Plan’s appeal and arbitration procedures (if any),
and the Participant’s right to bring an action under ERISA Section 502(a).

If the decision on review is not furnished within the time period set forth in
this Subsection 11.6(c), the claim will be deemed denied on review.

11.7 Information from Participants, Beneficiaries and Alternate Payees. Each
Participant, Beneficiary and Alternate Payee shall be required to furnish to the
Committee, in the form prescribed by it, such personal data, affidavits,
authorization to obtain information, and other information as the Committee may
deem appropriate for the proper administration of the Plan.

11.8 Actions. Any action taken by the Plan Administrator on matters within its
discretion shall be final and binding on the parties and on all Participants,
Beneficiaries or other persons claiming any right or benefit under the Plan, in
the Trust, or in the administration of the Plan, except as outlined in the
review procedures of Section 11.6.

 

46



--------------------------------------------------------------------------------

All decisions of the Plan Administrator shall be uniform and made in a
nondiscriminatory manner.

11.9 Bond. The Company shall purchase a bond for the Plan Administrator and any
other fiduciaries of the Plan in accordance with the requirements of the Code
and ERISA.

11.10 Indemnification. The Company shall defend and indemnify to the full extent
permitted by law (including ERISA), which indemnification shall include, but not
be limited to, attorney’s fees and any tax imposed as a result of a claim
asserted by any person, persons or entity (including a governmental entity), any
individual serving as a member of the Committee made or threatened to be made a
part to any action, suit or proceeding, whether criminal, civil, administrative
or investigative, by reason of the fact that such individual is or was a member
of the Committee.

 

47



--------------------------------------------------------------------------------

ARTICLE XII

AMENDMENT AND TERMINATION

12.1 Right to Amend or Suspend Contributions. Subject to the provisions of
Section 12.2, the Board of Directors reserves the right to amend the Plan or
Trust or suspend contributions to the Plan, in whole or in part, at any time and
for any reason without the consent of any Participating Employer, Participant,
Beneficiary, or Alternate Payee. Each amendment of the Plan shall be in writing,
executed by order of the Board of Directors and shall be effective on the date
specified therein. Notice of any amendment, modification or suspension of
contributions to the Plan shall be given by the Board of Directors to the
Committee, the Trustee, and to all Participating Employers.

12.2 Restriction on Amendment. No amendment under Section 12.1 shall:

 

  (a) authorize or permit any part of the Plan assets (other than such part as
is required to pay taxes, if any, and administrative expenses) to be used for or
diverted to purposes other than for the exclusive benefit of the Participants
and that Beneficiaries and Alternate Payees under the Plan prior to the
satisfaction of all liabilities of the Plan; or

 

  (b) deprive a Participant of his nonforfeitable right to benefits accrued as
of the date of such amendment. If the vesting schedule of the Plan is amended in
such a way that an Employee might in any Plan Year have less vesting credit
under the new schedule than under the schedule prior to the amendment, each
Employee with at least three Years of Service may elect to have his
nonforfeitable percentage computed without regard to such amendment. The period
during which such election may be made shall commence with the date the
amendment is adopted and shall end on the later of (i) sixty days after the
amendment is adopted, (ii) sixty days after the amendment becomes effective, or
(iii) sixty days after the Employee or Participant is provided with written
notice of the amendment.

12.3 Merger. The Plan may be merged or consolidated with, or its assets and
liabilities may be transferred to any other plan. The benefits which would be
received by a Participant in the event of a termination of the Plan immediately
after such transfer, merger or consolidation shall be at least equal to the
benefit such Participant would have received if the Plan had terminated
immediately prior to the transfer, merger or consolidation.

12.4 Termination. It is expressly declared to be the desire and intention of
each Participating Employer to continue the Plan in existence for an indefinite
period of time. However, circumstances not now anticipated or foreseeable may
arise in the future, as a result of which a Participating Employer may deem it
impractical or unwise to continue the Plan established hereunder, and each
Participating Employer therefore reserves the right to terminate the Plan at any
time insofar as it affects its Eligible Employees. Any Participating Employer
may terminate its participation in the Plan by action of its board of directors.
Such termination shall be evidenced by an instrument of termination executed by
an officer of the Participating Employer pursuant to authorization by its board
of directors and shall be delivered to the Board of Directors, the Committee and
to each other Participating Employer. To the maximum extent

 

48



--------------------------------------------------------------------------------

permitted by ERISA, the termination of the Plan as to any Participating Employer
shall not in any way affect any other Participating Employer’s participation in
the Plan. No distribution shall be made of Pre-Tax Contribution Account balances
as a result of a termination of the Plan unless the Plan is terminated without
the establishment or maintenance of another defined contribution plan, as
provided in Code Sections 401(k)(2)(B)(i)(II) and 401(k)(10)(A)(i).

 

49



--------------------------------------------------------------------------------

ARTICLE XIII

STAND-BY TOP-HEAVY PROVISIONS

13.1 Top Heavy Plan. The Plan will be considered a Top Heavy Plan for any Plan
Year if it is determined to be a Top Heavy Plan as of the last day of the
preceding Plan Year. Notwithstanding any other provisions in the Plan, the
provisions of this Article XIII shall apply and supersede all other provisions
in the Plan with respect to a Plan Year for which the Plan is a Top Heavy Plan.

13.2 Definitions. For purposes of this Article XIII and as otherwise used in
this Plan, the following terms shall have the meanings set forth below:

 

  (a) “Aggregation Group” means the group composed of each qualified retirement
plan of a Participating Employer or an Affiliated Company in which a Key
Employee is a Participant and each other qualified retirement plan of a
Participating Employer or an Affiliated Company which enables a plan of a
Participating Employer or an Affiliated Company in which a Key Employee is a
Participant to satisfy Sections 401(a)(4) or 410 of the Code. In addition, the
Company may choose to treat any other qualified retirement plan as a member of
the Aggregation Group if such Aggregation Group will continue to satisfy
Sections 401(a)(4) and 410 of the Code with such plan being taken into account.

 

  (b) “Key Employee” means a “Key Employee” as defined in Section 416(i)(1) and
(5) of the Code or Regulations. For purposes of determining which employee is a
Key Employee, compensation shall mean “compensation” as defined in
Section 1.415-2(d) of the Regulations but including employer contributions made
pursuant to a salary reduction arrangement.

Effective January 1, 2002, Key Employee means any Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the Determination Date was an officer of the Employer having annual
compensation greater than $130,000 (as adjusted under Code Section 416(i)(1) for
Plan Years beginning after December 31, 2002), a 5-percent owner of the
Employer, or a 1-percent owner of the Employer having annual compensation of
more than $150,000. For this purpose, annual compensation means compensation
within the meaning of Code Section 415(c)(3). The determination of who is a Key
Employee will be made in accordance with Code Section 416(i)(1) and the
applicable regulations and other guidance of general applicability issued
thereunder.

 

  (c) (i) This Plan shall be a “Top Heavy Plan” for any Plan Year if, as of the
Determination Date (as defined in paragraph (d) below), the aggregate of the
Accounts under the Plan for Participants who are Key Employees (as defined in
paragraph (b), above) exceeds 60% of the aggregate of the Accounts of all
Participants or if this Plan is required to be in an Aggregation Group (as
defined in paragraph (a), above) which for such Plan Year is a top-heavy group.

 

50



--------------------------------------------------------------------------------

  (ii) Determination of Values and Amounts: This Section 13.2(c)(ii) shall apply
effective January 1, 2002 for purposes of determining the values of Account
balances of Employees as of the Determination Date.

 

  (A) Distributions During Year Ending on the Determination Date. The Account
balances of an Employee as of the Determination Date shall be increased by the
distributions made with respect to the Employee under the Plan and any plan
aggregated with the Plan under Code Section 416(g)(2) during the 1-year period
ending on the Determination Date. The preceding sentence shall also apply to
distributions under a terminated plan which, had it not been terminated, would
have been aggregated with the plan under Code Section 416(g)(2)(A)(i). In the
case of a distribution made for a reason other than separation from service,
death, or disability, this provision shall be applied by substituting “5-year
period” for “1-year period.”

 

  (B) Employees Not Performing Services During Year Ending on the Determination
Date. The Accounts of any individual who has not performed services for the
Employer during the 1-year period ending on the Determination Date shall not be
taken into account.

 

  (d) “Determination Date” means for any Plan Year the last day of the
immediately preceding Plan Year.

13.3 Vesting. This Section 13.3 shall apply only to Participants subject to the
graduated vesting schedule in Section 5.1, and shall not apply to Participants
or Accounts that are fully vested under such Section 5.1. If the Plan is a Top
Heavy Plan with respect to any Plan Year, the Vested Interest of each
Participant who has performed one Hour of Service on or after the date the Plan
becomes a Top Heavy Plan shall not be less than the percentage determined in
accordance with the following vesting schedule:

 

Years of Service

 

Vested %

Less than 2 years

  0%

2 years but less than 3

  20%

3 years but less than 4

  40%

4 years but less than 5

  60%

5 years but less than 6

  80%

6 years or more

  100%

 

51



--------------------------------------------------------------------------------

The following additional rules shall apply:

 

  (i) The Top-Heavy vesting schedule set forth in this Section shall apply to
the entire balance of such accounts, including benefits which accrued before the
Plan became Top-Heavy.

 

  (ii) In the event the Plan ceases to be Top-Heavy, the vested and
nonforfeitable percentage of each Participant’s Employer Contribution Account
shall not be reduced by a change in the Plan’s vesting schedule.

 

  (iii) The Top-Heavy vesting schedule set forth above shall not apply to the
Employer Contribution Account of any Participant who does not have an Hour of
Service after the Plan initially becomes Top-Heavy. The vested interest of such
Participant in his or her Employer Contribution Account shall be determined
without regard to this Section.

 

  (iv) If the Plan ceases to be Top-Heavy, the vesting schedule set forth in
this Section shall apply to all Employer Contributions attributable to Plan
Years after the Plan ceases to be Top-Heavy. Such change in the vesting schedule
shall be treated as an amendment and the provisions of Section 12.2 shall apply.

13.4 Minimum Contribution. For each Plan Year that the Plan is a Top Heavy Plan,
the Employer Contributions described in Article IV, allocable to the Accounts of
each Participant who has performed an Hour of Service at the end of the Plan
Year and who is not a Key Employee, shall not be less than the lesser of (i) 3%
of such Participant’s compensation, within the meaning of Section 415 of the
Code, or (ii) the percentage at which contributions and forfeitures for such
Plan Year are made and allocated on behalf of the Key Employee for whom such
percentage is the highest. Such allocation shall be made for each Participant
who is not a Key Employee and who is employed by the Employer through the last
payroll period ending within the Plan Year. For the purpose of determining the
appropriate percentage under clause (i), all defined contribution plans required
to be included in an Aggregation Group shall be treated as one plan. Clause
(ii) shall not be applicable if the Plan is required to be included in an
Aggregation Group which enables a defined benefit plan also required to be
included in said Aggregation Group to satisfy Sections 401(a)(4) or 410 of the
Code. Compensation, for purposes of determining a minimum contribution, is
Limitation Compensation.

Effective January 1, 2002, Matching Contributions shall be taken into account
for purposes of satisfying the minimum contribution requirements of Code
Section 416(c)(2) and the Plan. Matching Contributions that are used to satisfy
the minimum contribution requirements shall be treated as Matching Contributions
for purposes of the ACP test and other requirements of Code Section 401(m).

The Company has provided that the minimum benefit requirement shall be met by
contribution of the minimum benefits calculated under this Section 13.4 to this
Plan.

 

52



--------------------------------------------------------------------------------

13.5 Limitations on Contributions. For each Plan Year that the Plan is a Top
Heavy Plan, 1.0 shall be substituted for 1.25 as the multiplicand of the dollar
limitation in determining the denominator of the defined benefit plan fraction
and of the defined contribution plan fraction for purposes of Section 415(e) of
the Code. If, after substituting 90 percent for 60 percent wherever the latter
appears in Section 416(g) of the Code, the Plan is not determined to be a Top
Heavy Plan, the provisions of this Section 13.5 shall not be applicable if the
minimum Employer Contribution (including forfeitures) allocable to the Accounts
of any Participant who is not a Key Employee is determined by substituting “4”
for “3”. If the Participant is a participant in both a defined contribution plan
and a defined benefit plan, the benefit from the defined contribution plan
minimum shall be comparable to a 3% defined benefit plan benefit.

13.6 Other Plans. The Committee shall, to the extent permitted by the Code and
in accordance with the Regulations, apply the provisions of this Article XIII by
taking into account the benefits payable and the contributions made under any
other plans maintained by a Participating Employer or Affiliated Company which
are qualified under Section 401(a) of the Code to prevent inappropriate
omissions or required duplication of minimum benefits or contributions by making
a comparability analysis to prove that the defined contribution plan is
providing a benefit at least equal to the minimum benefit under the defined
benefit plan.

 

53



--------------------------------------------------------------------------------

ARTICLE XIV

GENERAL PROVISIONS

14.1 Plan Voluntary. Although it is intended that the Plan shall be continued
indefinitely, this Plan is entirely voluntary on the part of the Participating
Employers and the continuance of this Plan and the payment of contributions
hereunder are not to be regarded as contractual obligations of the Participating
Employers. The Plan shall not be deemed to constitute a contract between a
Participating Employer and any Employee or to be a consideration or an
inducement for the employment of an Employee by an Employer. Nothing contained
in the Plan shall be deemed to give any Employee the right to be retained in the
service of an Employer or to interfere with the right of an Employer to
discharge or to terminate the service of any Employee at any time without regard
to the effects such discharge or termination may have on any rights under the
Plan.

14.2 Payments to Minors and Incompetents. If a Participant, Beneficiary or
Alternate Payee entitled to receive any benefits hereunder is a minor or is
deemed by the Committee, or is adjudged to be legally incapable of giving valid
receipt and discharge for such benefits, such benefits will be paid to such
person or institution as the Committee may designate or to the duly appointed
guardian. Such payment shall, to the extent made, be deemed a complete discharge
of any liability for such payment under the Plan.

14.3 Missing Payee. The Committee shall retain the address of each Participant,
Beneficiary or Alternate Payee. Any notice sent to the last address filed with
the Plan Administrator or for the last address indicated on an Employer’s
records will be binding upon a Participant or Beneficiary.

14.4 Required Information. Each Participant shall file with the Committee such
pertinent information concerning himself, his spouse and his Beneficiary as the
Committee may specify, and no Participant, or Beneficiary, or other person shall
have any rights or be entitled to any benefits under the Plan unless and until
such information is filed by or with respect to him.

14.5 Communications to Committee. All elections, designations, requests,
notices, instructions, and other communications from an Employee, a Participant,
Beneficiary, or Alternate Payee to the Committee required or permitted under the
Plan (i) shall be in such form as is prescribed from time to time by the
Committee, (ii) shall be mailed by first-class mail or delivered to such
location as shall be specified by the Committee, and (iii) shall be deemed to
have been given and delivered only upon actual receipt thereof by the Committee
at such location.

14.6 Communications from Employer or Committee. All notices, statements, reports
and other communications from an Employer or the Committee to any Employee,
Participant, Beneficiary or Alternate Payee shall be deemed to have been duly
given when delivered to (including, where applicable, electronic delivery), or
when mailed by first-class mail, postage prepaid and addressed to, such
Employee, Participant, Beneficiary or Alternate Payee at his address last
appearing on the records of the Committee or Company, or when posted by the
Company or the Committee as permitted by law.

 

54



--------------------------------------------------------------------------------

14.7 Action. Except as may be specifically provided herein, any action required
or permitted to be taken by an Employer may be taken on behalf of the Employer
by any authorized officer of the Employer.

14.8 Liability for Benefits. Neither the Trustee, the Employers, the Plan
Administrator nor the individual members of the Committee guarantee the Trust
from loss or depreciation, nor do they guarantee any payment to any person. The
liability of the Trustee, the Employers, the Plan Administrator and the
individual members of the Committee to make any payment is limited to the
available assets of the Trust.

14.9 Named Fiduciary. The “named fiduciaries” of the Plan within the meaning of
ERISA Section 403 shall be (a) the Committee, and (b) the Trustee.

14.10 Gender. Whenever used in the Plan the masculine gender includes the
feminine.

14.11 Captions. The captions preceding the Sections of the Plan have been
inserted solely as a matter of convenience and in no way define or limit the
scope or intent of any provisions of the Plan.

14.12 Applicable Law. The Plan and all rights thereunder shall be governed by
and construed in accordance with ERISA and the laws of the State of Louisiana.

14.13 Reversion of Employer Contributions. In no event shall the assets of the
Plan revert to the benefit of the Employer. Notwithstanding any provision of the
Plan to the contrary, however, all contributions by Employers are conditioned
upon the deductibility of such contribution under Code Section 404. To the
extent that a deduction is disallowed for an Employer’s contribution, the
Trustee shall return the principal amount of such contribution upon the demand
of the Employer. Any such demand shall be made within one year following the
final determination of the disallowance.

Further, notwithstanding any provision of the Plan to the contrary, any
contribution that is made by the Employer on account of a good faith mistake of
fact may be returned to the Employer. The Employer shall notify the Trustee, in
writing, of such mistake within one year of the contribution. The Trustee shall
return the principal amount of the Employer Contribution as soon as possible,
but in no event more than 60 days after written notification by the Employer.

The maximum amount that may be returned to an Employer in the case of a mistake
of fact or the disallowance of a deduction is the excess of (a) the amount
contributed over, as relevant, (b)(i) the amount that would have been
contributed had no mistake of fact occurred, or (ii) the amount that would have
been contributed had the contribution been limited to the amount that is
deductible after any disallowance by the Internal Revenue Service. Earnings
attributable to the excess contribution may not be returned to the Employer, but
losses attributable thereto must reduce the amount to be so returned.
Furthermore, if the withdrawal of the amount attributable to the mistaken or
nondeductible contribution would cause the balance of the individual account of
any Participant to be reduced to less than the balance which would have been in
the account had the mistaken or nondeductible amount not been contributed, then
the amount to be returned to the Employer must be limited so as to avoid such
reduction.

 

55



--------------------------------------------------------------------------------

14.14 Expenses. All expenses of administration shall be paid from the Trust
unless paid directly by the Employer. The Employer may reimburse the Trust for
any administrative expense paid by the Trust; such reimbursement shall not be
treated as an Employer Contribution under the terms of the Plan.

EXECUTED in multiple originals in New Iberia, Louisiana this     day of
                    , 2005

 

WITNESSES:     IBERIABANK Corporation

 

    BY:__________________________________________

 

   

 

56



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

STATE OF LOUISIANA

PARISH OF                     

BEFORE ME, the undersigned Notary Public, personally came and appeared
                            , who being by me sworn did depose and state that he
signed the foregoing IBERIABANK Corporation Retirement Savings Plan as a free
act and deed on behalf of IBERIABANK Corporation for the purposes therein set
forth.

 

BY:

 

/s/

Print Name:

 

Title:

 

 

SWORN TO AND SUBSCRIBED

BEFORE ME THIS      DAY

OF                     , 2005.

 

 

NOTARY PUBLIC

 

57



--------------------------------------------------------------------------------

APPENDIX A

PARTICIPATING EMPLOYERS

IN

IBERIABANK CORPORATION RETIREMENT SAVINGS PLAN

 

Participating Employer

  

Date of Participation

  

Date Participation Ceased

IBERIABANK Corporation

  

January 1, 1982

  

Jefferson Bank

  

October 1996

  

19971

IBERIABANK

  

January 1, 1982

  

Iberia Financial Services, L.L.C.

     

Acadiana Holdings

     

--------------------------------------------------------------------------------

 1 (merged into IBERIABANK).

 

A-1



--------------------------------------------------------------------------------

APPENDIX B

Non-Discrimination Rules

 

1. Employee Contribution Non-Discrimination Rules.

 

  (a) The term “Actual Deferral Percentage” (hereinafter “ADP”) as used in this
Appendix B shall mean, for each specified group of 401(k) Participants for a
Plan Year, the average of the ratios (calculated separately for each 401(k)
Participant in such group) of (1) the amount of Pre-Tax Contributions actually
delivered to the Trustee for the 401(k) Participant Limitation Compensation for
the Plan Year to (2) the 401(k) Participant for the portion of such Plan Year
(during which) the Employee was a 401(k) Participant. The ADP shall be
calculated separately for the group consisting of Highly Compensated Employees
and the group consisting of Non-Highly Compensated Employees.

 

  (b) A 401(k) Participant who fails to make Pre-Tax Contributions shall be
included in the testing with a ratio of zero.

 

  (c) The Tests. In each Plan Year the Plan must satisfy one of the following
tests:

 

  (i) The ADP for 401(k) Participants who are Highly Compensated Employees for
the Plan Year does not exceed the ADP for 401(k) Participants who are Non-Highly
Compensated Employees multiplied by 1.25; or

 

  (ii) The ADP for 401(k) Participants who are Highly Compensated Employees for
the Plan Year shall not exceed the ADP for 401(k) Participants who are
Non-Highly Compensated Employees multiplied by 2.0, provided that the ADP for
401(k) Participants who are Highly Compensated Employees does not exceed the ADP
for 401(k) Participants who are Non-Highly Compensated Employees by more than
two (2) percentage points.

 

  (d) Under transition relief provided by the Internal Revenue Service Notice
98-1, the Company may elect to determine the ADP for the Non-Highly Compensated
Participants for each Plan Year after 1996 based upon either the prior plan year
or current plan year data. Testing year information is set forth in Sections 7
and 8 of Appendix B.

 

  (e) Special Rules in Connection with ADP Testing:

 

  (i) The ADP for any 401(k) Participant who is a Highly Compensated Employee
for the Plan Year and who is eligible to have Pre-Tax Contributions allocated to
his accounts under two or more arrangements described in Code Section 401(k),
that are maintained by one or more Employers, shall be determined as if such
contributions were made under a single arrangement. If a Highly Compensated
Employee participates in two or more cash or deferred arrangements that have
different plan years, all cash or deferred arrangements ending with or within
the same calendar year shall be treated as a single arrangement.

 

B-1



--------------------------------------------------------------------------------

  (ii) In the event that this Plan satisfies the requirements of Code Sections
401(k), 401(a)(4), or 410(b) only if aggregated with one or more other plans, or
if one or more other plans satisfy the requirements of such Code Sections only
if aggregated with this Plan, then this Section 1 of Appendix B shall be applied
by determining the ADP of Employees as if all such plans were a single plan.

 

  (iii) For purposes of determining the ADP test, Pre-Tax Contributions shall be
taken into account only if: paid to the Trust before the last day of the twelve
(12) month period immediately following the Plan Year to which the contributions
relate; and which relate to Limitation Compensation which would have been
received by the 401(k) Participants in the Plan Year (but for the deferral
election) or which is attributable to services performed by the 401(k)
Participants in the Plan Year and would have been received by the 401(k)
Participants within 2 1/2 months after the close of the Plan Year (but for the
deferral election).

 

  (iv) The determination and treatment of the ADP amounts of any 401(k)
Participants shall satisfy such other requirements as may be prescribed by the
Secretary of the Treasury. In the event that the ADP of the Highly Compensated
Employees for the Plan Year determined as a date prior to the last day of the
Plan Year indicates that the Plan for the year will not otherwise comply with
either ADP test, the Committee has the authority to reduce the Pre-Tax
Contribution rate for the remainder of the Plan Year for all or a portion of the
Highly Compensated Employees in an equitable manner to increase the likelihood
that one of the ADP tests will be satisfied.

 

2. Authority of the Committee. The Committee, in its discretion, shall adopt
such rules and procedures as it deems necessary or appropriate in order to
administer the anti-discrimination tests imposed hereunder. Such procedures may
include, but are not limited to, the determination of the method by which the
Plan will satisfy such anti-discrimination tests, the method by which earnings
will be computed, the determination of Compensation (within the meaning of
Section 414(s)) to be used for testing purposes, and the method by which
Participants will be notified in the event a distribution or other corrective
action is required. All such procedures shall comply with the rules of Code
Sections 401(k) and (m) and the regulations promulgated thereunder, though the
Committee shall have determine whether to implement the final regulations at
Treas. Reg. §1.401(k)-1 et. seq. and §1.401(m)-1 et. seq. earlier than required
by such final regulations.

 

3. Adjustment to Actual Deferral Percentage Tests.

 

  (a) Excess Contributions mean the excess of Pre-Tax Contributions on behalf of
Highly Compensated Participants for a Plan Year over the maximum amount of such
contributions permitted under the ADP test.

 

B-2



--------------------------------------------------------------------------------

  (b) Excess Contributions Distribution. In the event it is determined that,
unless adjusted, the ADP test for a Plan Year would not be satisfied, the
Pre-Tax Contributions (and other contributions so treated) attributable to the
Highly Compensated Participants shall be adjusted (reduced) to the extent
necessary to bring the actual deferral ratio (“ADR”) of the Highly Compensated
Participants into compliance with the ADP test in accordance with Notice 97-2
(or subsequent modifications). Accordingly, in order to distribute the Excess
Contributions, the following procedure is used:

 

  (i) Step 1 - Calculate the dollar amount of Excess Contributions for each
affected Highly Compensated Participant in a manner described in
Section 401(k)(8)(B) and Section 1.401(k)-1(f)(2). However, in applying these
rules, rather than distributing the amount necessary to reduce the ADR of each
affected Highly Compensated Participant in order of these participants’ ADR,
beginning with the highest ADR, the Plan uses these amounts in Step 2.

 

  (ii) Step 2 - Determine the total of the dollar amounts calculated in Step 1.
This amount (Excess Contributions) should be distributed in accordance with
Steps 3 and 4.

 

  (iii) Step 3 - The Pre-Tax Contributions of the Highly Compensated Participant
with the highest dollar amount of Pre-Tax Contributions are reduced by the
amount required to cause that Highly Compensated Participant’s Pre-Tax
Contributions to equal the dollar amount of the Pre-Tax Contributions of the
Highly Compensated Participant with the next highest dollar amount of Pre-Tax
Contributions. This amount is then distributed to the Highly Compensated
Participant with the highest dollar amount. However, if a lesser reduction, when
added to the total dollar amount already distributed under this step, would
equal the total Excess Contributions, the lesser reduction amount is
distributed.

 

  (iv) Step 4 - If the total amount distributed is less than the total Excess
Contributions, Step 3 is repeated.

 

  (c) Excess Contributions shall be adjusted for any income or loss allocable to
Excess Contributions for the Plan Year and for the period between the end of the
Plan Year and the Valuation Date which immediately precedes the date of
distribution of the Excess Contributions (the gap period). Income or loss
allocable to Excess Contributions for the Plan Year and for the gap period shall
be computed using the same method used for allocating Trust income or loss to
Participant’s Pre-Tax Contribution Accounts in accordance with Section 7.3.

 

  (d) Excess Contributions that exceed the maximum amount permitted under the
ADP Test, plus any income and minus any loss allowable thereto, shall be
distributed (preferably by March 15 in order to avoid a 10% penalty tax imposed
on the Employer under Section 4979 of the Code) following the end of the
applicable Plan Year, no later than the close of the Plan Year following the
applicable Plan Year.

 

B-3



--------------------------------------------------------------------------------

  (e) Excess Contributions shall be treated as Annual Additions under the Plan.
The amount of Excess Contributions to be distributed shall be reduced by excess
deferrals previously distributed for the same year pursuant to Section 3.5 and
any Matching Contributions with respect to such distributed Excess Contributions
(and the earnings thereon) shall be forfeited.

 

  (f) Additional Contribution Alternative. In lieu of, or in conjunction with,
the application of the Excess Contribution distribution provisions of this
Section, the Employer may make additional Contributions described in Appendix B,
Section 6 to satisfy the ADP test.

 

4. Matching Contributions – Nondiscrimination Rules.

 

  (a) Definitions:

 

  (i) “Average Contribution Percentage” or “ACP” shall mean the average of the
Contribution Percentages of the Eligible Participants in a group.

 

  (ii) “Contribution Percentage” shall mean the ratio (expressed as a
percentage) of an Eligible Participant’s Contribution Percentage Amounts to the
Eligible Participant’s Limitation Compensation for the portion of the Plan Year
in which he was eligible to make Pre-Tax Contributions.

 

  (iii) “Contribution Percentage Amounts” shall mean the Matching Contributions
under the Plan on behalf of the Eligible Participant for the Plan Year. The
Employer may elect to use Pre-Tax Contributions in the Contribution Percentage
Amounts so long as the ADP test is met before the Pre-Tax Contributions are used
in the ACP test and continues to be met following the exclusion of those Pre-Tax
Contributions that are used to meet the ACP test.

 

  (b) If a 401(k) Participant makes no Pre-Tax Contributions and receives no
Matching Contributions, the contribution ratio that is to be included in
determining the ACP is zero.

 

  (c) The Tests. In each Plan Year the Plan must satisfy one of the following
tests:

 

  (i) The ACP for 401(k) Participants who are Highly Compensated Employees for
the Plan Year shall not exceed the ACP for 401(k) Participants who are
Non-Highly Compensated Employees for the applicable Plan Year multiplied by
1.25; or

 

  (ii) The ACP for 401(k) Participants who are Highly Compensated Employees for
the Plan Year shall not exceed the ACP for 401(k) Participants who are
Non-Highly Compensated Employees for the applicable Plan Year multiplied by two
(2), provided that the ACP for 401(k) Participants who

 

B-4



--------------------------------------------------------------------------------

       are Highly Compensated Employees does not exceed the ACP for 401(k)
Participants who are Non-Highly Compensated Employees by more than two
(2) percentage points.

 

  (d) Prior Year or Current Year Testing Methods History. See Section 7 of
Appendix B regarding testing methods and history.

 

  (e) The Plan further incorporates by reference Section 401(m) of the Code and
Sections 1.401(m)-1(a) and (b) and 1.401(m)-1(f)(6) and (12) of the Treasury
Regulations.

 

5. Adjustment to Actual Contribution Percentage Tests.

 

  (a) Excess Aggregate Contributions. If the ACP Test limits are exceeded for a
Plan Year, excess amounts (called Excess Aggregate Contributions) must be
corrected. “Excess Aggregate Contributions” means for any plan year, the excess
of (i) the aggregate amount of Matching Contributions and Employee Deferrals
(and any Qualified Nonelective Contributions taken into account in computing the
ACP test) actually made on behalf of Highly Compensated Participants for the
Plan Year over (ii) the maximum amount of the contributions allowed under the
ACP Test, determined by reducing contributions made on behalf of Highly
Compensated Participants in order of their contribution percentages beginning
with the highest of the percentages. In determining Excess Aggregate
Contributions for a Plan Year, Qualified Matching Contributions treated as
elective contributions for the ADP test are disregarded.

 

  (b) Treatment of Excess Aggregate Contributions. If the Plan fails to satisfy
the ACP Test, Excess Aggregate Contributions and income or loss allocable
thereto for the Plan Year in which the ACP Test is failed, shall be treated as
follows:

 

  (i) Employer Contributions made with respect to Highly Compensated
Participants that exceed the maximum amount permitted under the ACP Test, and
income allocable thereto, shall be forfeited, if otherwise forfeitable under the
terms of the Plan. Forfeitures of Excess Aggregate Contributions may not be
allocated to Participants whose contributions are reduced under this Section 4.

 

  (ii) The Excess Aggregate Contributions (and other contributions so treated)
attributable to Highly Compensated Participants shall be adjusted (reduced) to
the extent necessary to bring the actual contribution ratio (ACR) of the Highly
Compensated Employees into compliance with the ACP test in accordance with
Notice 97-2 (or subsequent modifications). Accordingly, in order to distribute
the Excess Aggregate Contributions, the following procedure is used:

 

  (A) Step 1 - Calculate the dollar amount of Excess Aggregate Contributions for
each affected Highly Compensated Participant in a manner described in
Section 401(m)(6)(C) and Section 1.401(m)-1(e)(2) and (3). However, in applying
these rules, rather than

 

B-5



--------------------------------------------------------------------------------

       distributing the amount necessary to reduce the ACR of each affected
Highly Compensated Participant in order of these employees’ ACR, beginning with
the highest ACR, the Plan uses these amounts in Step 2.

 

  (B) Step 2 - Determine the total of the dollar amounts calculated in Step 1.
This amount (Excess Aggregate Contributions) should be distributed in accordance
with Steps 3 and 4.

 

  (C) Step 3 - The Matching Contributions are reduced by the amount required to
cause that Highly Compensated Participant’s Matching Contributions to equal the
dollar amount of the Matching Contributions of the Highly Compensated
Participant with the next highest dollar amount of Matching Contributions. This
amount is then distributed to the Highly Compensated Participant with the
highest dollar amount. However, if a lesser reduction, when added to the total
dollar amount already distributed under this step, would equal the total Excess
Aggregate Contributions, the lesser reduction amount is distributed.

 

  (D) Step 4 - If the total amount distributed is less than the total Excess
Aggregate Contributions, Step 3 is repeated.

 

  (iii) Excess Aggregate Contributions that exceed the maximum amount permitted
under the ACP Test, plus any income and minus any loss allocable thereto, shall
be distributed (preferably by March 15 in order to avoid a 10% penalty tax
imposed on the Employer under Section 4979 of the Code) following the end of the
applicable Plan Year, no later than the close of the Plan Year following the
applicable Plan Year.

 

  (iv) Excess Aggregate Contributions shall be distributed, or forfeited, where
otherwise appropriate, from the Participant’s Employer Contribution Account in
proportion to such Participant’s Employer Contributions for the Plan Year.

 

  (c) Excess Aggregate Contributions shall be treated as Annual Additions under
the Plan even if such contributions are corrected through distribution or
recharacterization.

 

  (d) The Excess Aggregate Contributions, if distributed, shall be adjusted for
any income or loss allocable to Excess Aggregate Contributions for the Plan Year
and for the period between the end of the Plan Year and the Valuation Date that
immediately precedes the date of distribution of the Excess Aggregate
Contributions (the gap period). Income or loss allocable to Excess Aggregate
Contributions for the Plan Year and the gap period shall be computed using the
same method used for allocating Trust income or loss to Participant’s Employer
Contribution Accounts in accordance with Section 7.3.

 

B-6



--------------------------------------------------------------------------------

  (e) Special Rules

 

  (i) For purposes of this Section, the Contribution Percentage for any Eligible
Participant who is a Highly Compensated Participant and who is eligible to have
Contribution Percentage Amounts allocated to his account under two (2) or more
plans described in Code Section 401(a), or arrangements described in Code
Section 401(k) that are maintained by one or more Employers, shall be determined
as if the total of such Contribution Percentage Amounts was made under each
plan. If a Highly Compensated Participant participates in two (2) or more cash
or deferred arrangements under Code Section 401(k) (“CODA”), that have different
plan years, all CODA’s ending with or within the same calendar year shall be
treated as a single arrangement.

 

  (ii) In the event that this Plan satisfies the requirements of Code Sections
401(m), 401(a)(4) or 410(b) only if aggregated with one or more other plans, or
if one or more other plans satisfy the requirements of such Code Sections only
if aggregated with this Plan, then this Section shall be applied by determining
the Contribution Percentages of Eligible Employees as if all such plans were a
single plan.

 

  (iii) For purposes of determining the Average Contributions Percentage test,
Employer Matching Contributions will be considered made for a Plan Year only if
(i) paid to the trust no later than the end of the twelve (12) month period
beginning on the day after the close of the Plan Year and (ii) made on account
of the Employee’s Pre-Tax Contribution for the Plan Year.

 

  (iv) Qualified Matching Contributions, Qualified Nonelective Contributions.
The Company may, in its sole discretion, use the following contributions to
enable the Plan to satisfy the nondiscrimination requirements of Appendix B
Section 1 and/or Section 5.

 

6. Qualified Matching Contributions. A Qualified Matching Contribution may be
made by the Employers on the basis of either a specified dollar amount or a
specified percentage of Plan Compensation of the Employee who is eligible for
such contribution under the nondiscrimination tests. Such Qualified Matching
Contributions shall be nonforfeitable when made and shall be subject to the same
restrictions on distribution that apply to Pre-Tax Contributions.

 

  (a) Qualified Nonelective Contributions. A Qualified Nonelective Contribution
may be made by the Employer on the basis of either a specified dollar amount or
a specified percentage of Plan Compensation of the Employee who is eligible for
such contribution under the nondiscrimination tests. Such Qualified Nonelective
Contributions shall be nonforfeitable and shall be subject to the same
restrictions on distribution that apply to Pre-Tax Contributions.

 

  (b) Qualified Matching Contributions and/or Qualified Nonelective
Contributions may be treated as Pre-Tax Contributions only if the conditions
described in Section 1.401(k)-1(b)(5) are satisfied. Qualified Nonelective
Contributions may be treated as Matching Contributions if the conditions
described in Section 1.401(m)-1(b)(5) of the regulations are satisfied.

 

B-7



--------------------------------------------------------------------------------

  (c) The Employer will maintain records sufficient to demonstrate compliance
with this Section, including the extent to which Qualified Nonelective
Contributions and Qualified Matching Contributions are taken into account to
satisfy the ADP and ACP tests.

 

  (d) The use of contributions described above shall be as provided in
regulations under Section 401(k) and Section 401(m) of the Code.

 

  (e) In order to be taken into account in the calculation of the ADP or ACP,
Qualified Nonelective Contributions and Qualified Matching Contributions must be
allocated as of a date within the year and must actually be paid to the trust no
later than the end of the twelve month period following the end of the year to
which the contribution relates.

 

7. Prior Year or Current Year Testing Methods History. Under transition relief
provided by Internal Revenue Service Notice 97-2, the Company may elect to
determine the ADP and ACP for the Non-Highly Compensated Participants for each
Plan Year after 1996 based upon either the prior year or current year data. If
the Employer elected the current year method, the “testing year” is the current
Plan Year. If the Employer elected the prior year method, the “testing year” is
the Plan Year immediately preceding the Plan Year being tested.

The ADP and ACP Tests for the following Plan Years were applied using the prior
year testing method: 1999 and 2002.

The ADP and ACP Tests for the following Plan Years were applied using the
current year testing method: 1997, 1998, 2000 and 2001.

 

8. Prior Year or Current Year Election. For Plan Years 2003 and following, the
Employer has elected to use the prior year testing method.

 

B-8